 

Exhibit 10.7

 

EXECUTION COPY

 

CREDIT SUISSE LOAN FUNDING LLC

CREDIT SUISSE AG

Eleven Madison Avenue

New York, NY 10010

 

CONFIDENTIAL

 

September 7, 2018

 

Project Boom

Senior Secured Term Facility

Commitment Letter

 

Concrete Pumping Merger Sub Inc.

28 W. 44th Street, Suite 501

New York, New York 10036

 

Attention: Tariq Osman

 

Ladies and Gentlemen:

 

You have advised Credit Suisse Loan Funding LLC (“CSLF”) and Credit Suisse AG
(acting through such of its affiliates as it deems appropriate) (“CS AG”,
together with CSLF, the “Initial Commitment Party”, and together with any other
Commitment Party appointed as described below, collectively, the “Commitment
Parties”, “us” or “we”) that you intend to acquire, directly or indirectly, the
Target (as defined on Exhibit A hereto) and consummate the other transactions
described on Exhibit A hereto. Capitalized terms used but not otherwise defined
herein are used with the meanings assigned to such terms in the Exhibits hereto.

 

1.Commitments.

 

In connection with the Transactions contemplated hereby, CS AG (together with
any other Initial Lender appointed as described below, collectively, the
“Initial Lenders”) hereby commits on a several, but not joint, basis to provide
the percentage of the entire principal amount of the Term Facility set forth
opposite such Initial Lender’s name on Schedule 1 hereto (as such schedule may
be amended or supplemented in accordance with the terms of this Commitment
Letter), in each case, (i) upon the terms set forth or referred to in this
letter, the Transaction Summary attached as Exhibit A hereto and the Summary of
Terms attached as Exhibit B hereto (including Exhibit D referenced therein) (the
“Term Sheet”) and (ii) the initial funding of which is subject only to the
conditions set forth on Exhibit C hereto (such Exhibits A through D, including
the annexes thereto, together with this letter, collectively, this “Commitment
Letter”).

 

2.Titles and Roles.

 

It is agreed that:

 

(a)CSLF, together with any other Term Lead Arranger appointed as described
below, will act as joint lead arrangers and joint bookrunners for the Term
Facility (acting in such capacities, the “Lead Arrangers”); and

 

 

 

 

(b)CS AG will act as sole administrative agent and as sole collateral agent for
the Term Facility (the “Term Agent”).

 

Except as set forth below, you agree that no other agents, co-agents, lead
arrangers, bookrunners, managers or arrangers will be appointed, no other titles
will be awarded and no compensation (other than that expressly contemplated in
the Fee Letter dated the date hereof and delivered in connection herewith (the
“Fee Letter”)) will be paid to obtain the commitments of the Lenders under the
Term Facility unless you and we shall so reasonably agree; provided that CSLF
will have “left” placement (the “Left Lead Arranger”) in any marketing materials
or other documentation used in connection with the Term Facility and the other
agents (or their affiliates, as applicable) for the Term Facility will be listed
to the right of CSLF in an order determined by you in consultation with the
Commitment Parties in any marketing materials or other documentation used in
connection with the Term Facility.

 

Notwithstanding the foregoing, you may, on or prior to the date which is 15
business days after the Acceptance Date, appoint up to two additional agents,
co-agents, lead arrangers, bookrunners, managers or arrangers or confer other
titles in respect of the Term Facility (any such agent, co-agent, lead arranger,
bookrunner, manager, arranger or other titled institution, an “Additional
Agent”) in a manner and with economics determined by you in consultation with
the Left Lead Arranger (it being understood that (a) no Additional Agent shall
be entitled to a greater percentage of the economics than the Initial Commitment
Party, (b) you may not allocate more than 66.66% of the total economics in
respect of the Term Facility to Additional Agents (or their affiliates), (c)
each Additional Agent (or its affiliate) shall assume a proportion of the
commitments with respect to the Term Facility that is equal to the proportion of
the economics allocated to such Additional Agent (or its affiliates) in respect
thereof, and Schedule 1 hereto shall be automatically amended accordingly as it
pertains to the Term Facility and (d) to the extent you appoint (or confer
titles on) any Additional Agent, the economics allocated to, and the commitment
amounts of, each relevant Commitment Party in respect of the Term Facility will
be proportionately reduced (or otherwise reduced in a manner agreed by you and
us) by the amount of the economics allocated to, and the commitment amount of,
such Additional Agent (or its affiliate), in each case upon the execution and
delivery by such Additional Agent of customary joinder documentation reasonably
acceptable to you and us, and thereafter, such Additional Agent shall constitute
a “Commitment Party,” “Initial Lender” and/or “Term Lead Arranger”, as
applicable, under this Commitment Letter and under the Fee Letter).

 

3.Syndication.

 

We intend to syndicate the Term Facility to a group of lenders identified by us
in consultation with you and acceptable to you (it being understood and agreed
that your consent may not be unreasonably withheld or delayed) (such lenders,
the “Lenders”); it being understood and agreed that we will not syndicate to any
Disqualified Institution (as defined below).

 

“Disqualified Institution” means:

 

(a)         (i) any person identified by you or the Sponsor to us in writing
prior to the date hereof, (ii) any affiliate of any person described in clause
(i) above that is reasonably identifiable based solely on the name of such
affiliate and (iii) any other affiliate of any person described in clause (i)
above that is identified in a written notice to the Left Lead Arranger (or,
after the Closing Date, the Term Agent, as applicable) after the date hereof
(each such person, a “Disqualified Lending Institution”); and/or

 

 2 

 

 

(b)         (i) any person that is a competitor of the Target and/or any of its
subsidiaries (each such person, a “Competitor”) and/or any affiliate of any
competitor, in each case that is identified by you or the Sponsor to us in
writing prior to the date hereof, (ii) any Competitor that is identified in
writing to the Left Lead Arranger (if after the date hereof and prior to the
Closing Date) or the Term Agent, as applicable (if after the Closing Date),
(iii) any affiliate of any person described in clauses (i) and/or (ii) above
(other than any bona fide debt fund affiliate) that is reasonably identifiable
based solely on the name of such affiliate) and (iv) any other affiliate of any
person described in clauses (i), (ii) and/or (iii) above that is identified by a
written notice to the Left Lead Arranger (or, after the Closing Date, the Term
Agent, as applicable) after the date hereof (it being understood and agreed that
no bona fide debt fund affiliate of any Competitor may be designated as
Disqualified Institution pursuant to this clause (iv));

 

provided that no written notice delivered pursuant to clauses (a)(iii), (b)(ii)
and/or (b)(iv) above shall apply retroactively to disqualify any person that has
previously acquired an assignment or participation interest in the Loans.

 

Notwithstanding any other provision of this Commitment Letter to the contrary
and notwithstanding any syndication, assignment or other transfer by any Initial
Lender, other than in connection with any assignment to an Additional Agent upon
designation of such Additional Agent as an Initial Lender and the execution and
delivery by such Additional Agent of customary joinder documentation, in each
case pursuant to Section 2 hereof of the amount allocated to such Additional
Agent, (a) no Initial Lender shall be relieved, released or novated from its
obligations hereunder (including its obligation to fund its applicable
percentage of the Term Facility on the Closing Date if the conditions set forth
on Exhibit D hereto are satisfied or waived) in connection with any syndication,
assignment or other transfer until after the initial funding of the Term
Facility on the Closing Date, (b) no such syndication, assignment or other
transfer shall become effective with respect to any portion of any Initial
Lender’s commitments in respect of the Term Facility until the initial funding
of the Term Facility on the Closing Date and (c) unless you agree in writing in
your sole discretion, each Initial Lender, each Commitment Party and each Lead
Arranger shall retain exclusive control over all rights and obligations with
respect to its commitments in respect of the Term Facility, including all rights
with respect to consents, waivers, modifications, supplements and amendments,
until the Closing Date has occurred.

 

The Lead Arrangers intend to commence syndication efforts with respect to the
Term Facility promptly and from the Acceptance Date (as defined below) until the
earlier to occur of (x) a Successful Syndication (as defined in the Fee Letter)
and (y) the date that is 45 days after the Closing Date (the “Syndication
Period”), and you agree to assist (and to use your commercially reasonable
efforts to cause the Target to assist) the Lead Arrangers in completing a
syndication of the Term Facility that is reasonably satisfactory to the Lead
Arrangers and you. Such assistance shall include (a) using your commercially
reasonable efforts to ensure that the syndication efforts benefit from your
existing banking relationships and those of the Sponsor and, to the extent
practical and appropriate and in all instances not in contravention of the terms
of the Merger Agreement, the Target, (b) facilitating direct contact between
appropriate members of senior management of you, on the one hand, and the
proposed Lenders, on the other hand (and using your commercially reasonable
efforts to ensure such contact between non-legal advisors of you and appropriate
members of senior management and non-legal advisors of the Target, on the one
hand, and the proposed Lenders, on the other hand, to the extent practical and
appropriate and in all instances not in contravention of the terms of the Merger
Agreement), in all cases at times and locations to be mutually agreed upon,
(c) your and the Sponsor’s assistance and provision of information for use (and
using your commercially reasonable efforts to cause the Target to assist and
provide information for use, to the extent practical and appropriate and in all
instances not in contravention of the terms of the Merger Agreement) in the
preparation of a customary confidential information memorandum (the “CIM”) and
other customary marketing materials to be used in connection with the
syndication of the Term Facility, (d) the hosting, with the Lead Arrangers, of
meetings (or, if you and we shall agree, conference calls in lieu of any such
meetings) of prospective Lenders (limited to one “bank meeting”, unless
otherwise deemed reasonably necessary by the Lead Arrangers) at times and
locations to be mutually agreed (and, to the extent practical and appropriate
and in all instances not in contravention of the terms of the Merger Agreement,
using your commercially reasonable efforts to cause the senior management of the
Target to be available for such meetings), (e) during the Syndication Period,
your ensuring that there is no competing issuance or incurrence of debt
securities or bank financing by or on behalf of Holdings, the Borrower or their
respective subsidiaries and your using commercially reasonable efforts to ensure
that there are no competing issuances or incurrences of debt securities or bank
financing by and on behalf of the Target or its subsidiaries announced, offered,
placed or arranged (other than, for the avoidance of doubt, (A) the Term
Facility, (B) the ABL Facility and (C) the Permitted Surviving Debt), in each
case that could reasonably be expected to materially impair the primary
syndication of the Term Facility (it being understood and agreed that the Target
and its subsidiaries’ deferred purchase price obligations, ordinary course
working capital facilities and ordinary course capital leases, purchase money
and equipment financings, together with any replacement, renewal and extension
thereof, in each case, will not be deemed to materially impair the primary
syndication of the Term Facility) and (f) using your commercially reasonable
efforts to obtain public corporate credit or public corporate family ratings, as
applicable, of the Borrower and public ratings (but not specific ratings) for
the Term Facility from each of Moody’s Investors Service, Inc. (“Moody’s”) and
Standard & Poor’s Financial Services LLC (“S&P”), a subsidiary of S&P Global
Inc., prior to the commencement of the Marketing Period (it being understood
that obtaining such ratings is in no event a condition to the commitments
hereunder). Notwithstanding anything to the contrary contained in this
Commitment Letter or the Fee Letter, neither the commencement nor the completion
of the syndication of any of the Term Facility, nor obtaining ratings for the
Term Facility, shall constitute a condition precedent to the availability and
initial funding of the Term Facility on the Closing Date.

 

 3 

 

 

The Lead Arrangers, in their capacity as such, will manage, in consultation with
you (and subject to your consent rights set forth in the first paragraph of this
Section 3 and your rights of appointment set forth in Section 2), all aspects of
the syndication, including decisions as to the selection of prospective Lenders
to be approached (which may not be Disqualified Institutions) and when they will
be approached, when the Lenders’ commitments will be accepted, which Lenders
will participate, the allocation of the commitments among the Lenders and the
amount and distribution of fees among the Lenders.

 

You acknowledge that (a) the Lead Arrangers will make available customary
marketing materials (the “Information Materials”), including a CIM (containing
customary language exculpating Holdings, you, the Sponsor, the Target, your and
their respective affiliates, and the Commitment Parties and their respective
affiliates with respect to any liability related to the use of the contents of
the Public Package (as defined below)) and a customary lenders’ presentation to
the proposed syndicate of Lenders by posting the Information Materials on
IntraLinks, SyndTrak or another similar secure electronic system (the
“Platform”) and (b) certain of the prospective Lenders may be “public side”
Lenders (i.e., Lenders that have personnel that do not wish to receive material
non-public information within the meaning of the United States federal or state
securities laws with respect to Holdings, the Borrower, the Target, their
respective subsidiaries, or the respective securities of any of the foregoing
(“MNPI”) (each, a “Public Lender” and, collectively, the “Public Lenders”)). At
the request of the Lead Arrangers, you agree to assist and, to the extent
practical and appropriate and in all instances not in contravention of the terms
of the Merger Agreement, to use commercially reasonable efforts to cause the
Target to assist us in preparing an additional version of the information
package and presentation consisting exclusively of information and documentation
with respect to Holdings, the Borrower, the Target, their respective
subsidiaries, the respective securities of any of the foregoing that is either
information of a type that would be made publicly available if Holdings, the
Borrower or the Target were to become public reporting companies or not material
with respect to Holdings, the Borrower, the Target, your and their respective
subsidiaries, any of their respective securities for purposes of United States
federal or state securities laws (and is not otherwise MNPI) (the “Public
Package”). It is understood that in connection with your assistance described
above, customary authorization letters will be included in the CIM that (i)
authorize the distribution of the CIM to prospective Lenders, (ii) confirm that
the Public Package does not include MNPI or any information of a type that would
not be publicly available if Holdings, the Borrower, or the Target were public
reporting companies and (iii) contain a customary “10b-5 representation”. You
acknowledge and agree that, in addition to the Public Package, the following
documents may be distributed to all prospective Lenders (other than Disqualified
Institutions), including prospective Public Lenders (except to the extent you
notify us in writing to the contrary prior to distribution and provided that you
have been given a reasonable opportunity to review such documents and comply
with applicable disclosure obligations), subject to confidentiality and other
provisions of this Commitment Letter: (i) the Term Sheet, (ii) drafts and final
definitive documentation with respect to the Term Facility, (iii) administrative
materials prepared by the Lead Arrangers for prospective Lenders (such as lender
meeting invitations, allocations and funding and closing memoranda) and
(iv) notifications of changes in the terms of the Term Facility. You also agree,
at our request, to identify (or, in the case of information relating to the
Target and its subsidiaries, use commercially reasonable efforts to identify)
information to be distributed to the Public Lenders by clearly and conspicuously
marking the same as “PUBLIC”, it being understood that you shall not otherwise
be under any obligation to mark Information as “PUBLIC”. We shall be entitled to
treat any Information and Projections that are not specifically identified as
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated for Public Lenders.

 

 4 

 

 

4.Information.

 

You hereby represent that to your knowledge with respect to the Target and its
subsidiaries, (a) all written information concerning Holdings, the Borrower and
their respective subsidiaries and the Target and its subsidiaries (other than
the projections, budgets, estimates, other forward-looking and/or projected
information (collectively, the “Projections”) and information of a general
economic or industry-specific nature) that has been or will be made available to
any of us by Holdings, the Borrower or any of their respective representatives
on your behalf in connection with the transactions contemplated hereby (the
“Information”), when taken as a whole, does not or will not, when furnished,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements are made
(after giving effect to all supplements and updates thereto from time to time)
and (b) the Projections have been or will be prepared in good faith based upon
assumptions believed by you to be reasonable at the time furnished (it being
recognized by the Commitment Parties that such Projections are not to be viewed
as facts and are subject to significant uncertainties and contingencies many of
which are beyond your control, that no assurance can be given that any
particular financial projections will be realized, that actual results may
differ from projected results and that such differences may be material). You
agree that if, at any time prior to the later of the expiration of the
Syndication Period and the Closing Date, you become aware that any of the
representations in the preceding sentence would be incorrect if the Information
or the Projections were being furnished and such representations were being made
at such time, you will (or prior to the Closing Date with respect to Information
and Projections concerning the Target and its subsidiaries, you will use
commercially reasonable efforts to) promptly supplement the Information and the
Projections so that (to your knowledge with respect to the Target and its
subsidiaries) the representations in the preceding sentence remain true in all
material respects; provided, that any such supplementation shall cure any breach
of such representations. You understand that in arranging and syndicating the
Term Facility, we may use and rely on the Information and Projections without
independent verification thereof and we do not assume responsibility for the
accuracy and completeness of the Information or the Projections. Notwithstanding
anything to the contrary contained in this Commitment Letter or the Fee Letter,
the accuracy of any such representation or supplement shall not constitute a
condition precedent to the availability and/or initial funding of the Term
Facility on the Closing Date.

 

 5 

 

 

5.Fee Letter.

 

As consideration for the commitments and agreements of the Commitment Parties
hereunder, you agree to pay or cause to be paid the fees described in the Fee
Letter on the terms and subject to the conditions (including as to timing and
amount) set forth therein.

 

6.Limited Conditionality Provision.

 

Notwithstanding anything in this Commitment Letter, the Fee Letter, the Credit
Documentation or any other letter agreement or other undertaking concerning the
financing of the transactions contemplated hereby to the contrary, (a) the only
representations relating to Holdings, the Borrower, the Target and their
respective subsidiaries and their respective businesses, the accuracy of which
shall be a condition to the availability and initial funding of the Term
Facility on the Closing Date, shall be (i) such of the representations made by
or on behalf of the Target, their subsidiaries or their respective businesses in
the Merger Agreement as are material to the interests of the Lenders, but only
to the extent that you or your applicable affiliate have the right (giving
effect to applicable cure provisions) to terminate your (or its) obligations
under the Merger Agreement or to decline to consummate the Acquisition as a
result of a breach of such representations in the Merger Agreement (to such
extent, the “Specified Merger Agreement Representations”) and (ii) the Specified
Representations (as defined below), (b) the terms of the Credit Documentation
shall be in a form such that they do not impair the availability of the Term
Facility on the Closing Date if the conditions set forth on Exhibit C hereto are
satisfied (or waived by us) (it being understood and agreed that to the extent
any Collateral (including the creation or perfection of any security interest)
is not or cannot be provided on the Closing Date (other than, to the extent
required under the Term Sheet, (i) the perfection of a lien on Collateral that
is of the type where a lien on such Collateral may be perfected solely by the
filing of a financing statement under the Uniform Commercial Code (“UCC”) and
(ii) a pledge of the equity interests of the Borrower and the Subsidiary
Guarantors with respect to which a lien may be perfected on the Closing Date by
the delivery of a stock or equivalent certificate (together with a stock power
or similar instrument of transfer endorsed in blank for the relevant
certificate) to the extent (other than in the case of stock or equivalent
certificates of Industrea Merger Sub (as defined in Exhibit B hereto)) such
certificates are delivered to you under the Merger Agreement prior to the
Closing Date (after your use of commercially reasonable efforts to obtain such
certificates)), after your use of commercially reasonable efforts to do so or
without undue burden or expense, then the provision and/or perfection of such
Collateral shall not constitute a condition precedent to the availability or
initial funding of the Term Facility on the Closing Date but may instead be
delivered and/or perfected within 90 days (or such longer period as the Term
Agent may reasonably agree) after the Closing Date pursuant to arrangements to
be mutually agreed by the parties hereto acting reasonably) and (c) the only
conditions (express or implied) to the availability of the Term Facility on the
Closing Date are those expressly set forth on Exhibit C hereto, and such
conditions shall be subject in all respects to the provisions of this paragraph.

 

For the avoidance of doubt, your compliance with your obligations under this
Commitment Letter and/or the Fee Letter, other than your satisfaction (or
procurement of a waiver) solely of the conditions described on Exhibit C hereto,
is not a condition to the availability of the Term Facility on the Closing Date.
The Lead Arrangers will cooperate with you as reasonably requested in
coordinating the timing and procedures for the funding of the Term Facility in a
manner consistent with the Merger Agreement.

 

 6 

 

 

For purposes hereof, “Specified Representations” means the representations and
warranties made by the Borrower and the Guarantors set forth in the applicable
Credit Documentation relating to: organizational existence of the Loan Parties;
organizational power and authority (as they relate to due authorization,
execution, delivery and performance of the applicable Credit Documentation) of
the Loan Parties; due authorization, execution and delivery of the relevant
Credit Documentation by the Loan Parties, and enforceability of the relevant
Credit Documentation against the Loan Parties; solvency as of the Closing Date
(after giving effect to the Transactions) of Holdings and its subsidiaries on a
consolidated basis (in form and scope consistent with the solvency certificate
to be delivered pursuant to paragraph 1(b) of Exhibit C hereto); no conflicts of
the Credit Documentation (limited to the execution, delivery and performance by
the Borrower and Guarantors of the Credit Documentation, incurrence of the
indebtedness thereunder and the granting of the guarantees and the security
interests in respect thereof) with the organizational documents of the Loan
Parties; Federal Reserve margin regulations; the Investment Company Act; the
PATRIOT Act; use of proceeds of the Term Facility not in violation of OFAC, FCPA
and other anti-terrorism, anti-bribery and anti-money laundering laws; and the
creation, validity and perfection of security interests (subject in all respects
to security interests and liens permitted under the Credit Documentation and to
the foregoing provisions of this paragraph and the provisions of the immediately
preceding paragraph). This Section 6 and the provisions contained herein shall
be referred to as the “Limited Conditionality Provision”.

 

7.Indemnification; Expenses.

 

You agree (a) to indemnify and hold harmless each of the Commitment Parties,
their respective affiliates and controlling persons and their respective
directors, officers, employees, partners, agents, advisors and other
representatives (each, together with their successors and assigns, an
“indemnified person”) from and against any and all losses, claims, damages and
liabilities to which any such indemnified person may become subject arising out
of or in connection with this Commitment Letter, the Fee Letter, the Term
Facility, the use of the proceeds thereof and the Acquisition and the
Transactions or any claim, litigation, investigation or proceeding relating to
any of the foregoing (a “Proceeding”), regardless of whether any indemnified
person is a party thereto or whether such Proceeding is brought by you, any of
your affiliates or any third party, and to reimburse each indemnified person
within 30 days following written demand therefor for any reasonable and
documented legal or other out-of-pocket expenses incurred in connection with
investigating or defending any Proceeding (but limited, in the case of legal
fees and expenses, to one counsel to such indemnified persons taken as a whole
and, solely in the case of an actual or reasonably perceived conflict of
interest, one additional counsel to all affected indemnified persons, taken as a
whole (and, if reasonably necessary, of one local counsel in any relevant
jurisdiction to all such persons, taken as a whole and, solely in the case of
any such conflict of interest, one additional local counsel to all affected
indemnified persons taken as a whole, in each such relevant jurisdiction));
provided, that the foregoing indemnity will not, as to any indemnified person,
apply to losses, claims, damages, liabilities or related expenses (i) to the
extent they are determined by a final non-appealable judgment of a court of
competent jurisdiction to have arisen from the willful misconduct, bad faith or
gross negligence of, or material breach of this Commitment Letter by, such
indemnified person (or any of its Related Parties (as defined below)), or
(ii) which have arisen from any dispute solely among indemnified persons which
does not arise out of any act or omission of Holdings or the Borrower or any of
their respective subsidiaries (other than any Proceeding against any Commitment
Party solely in its capacity or in fulfilling its role as an Agent or Lead
Arranger or similar role under the Term Facility), and (b) if the Closing Date
occurs, to reimburse each Commitment Party on the Closing Date (to the extent an
invoice therefor is received by the third business day prior to the Closing Date
(the “Invoice Date”) or, if invoiced after the Invoice Date, within 30 days
following receipt of the relevant invoice, for all reasonable and documented
out-of-pocket expenses (including due diligence expenses, collateral appraisal
expenses, applicable syndication expenses and travel expenses, but limited, in
the case of legal fees and expenses, to the reasonable fees, charges and
disbursements of one legal counsel to the Commitment Parties, taken as a whole
(which fees, charges and disbursements, for the avoidance of doubt, shall be
limited to those of the legal counsel identified in the Term Sheet that have
been acting for the Lead Arrangers prior to the date hereof, and, if reasonably
necessary, of one local counsel in any relevant material local jurisdiction to
all such persons, taken as a whole), incurred in connection with the Term
Facility and any related documentation (including this Commitment Letter, the
Fee Letter and the Credit Documentation).

 

 7 

 

 

No indemnified person or any other party hereto shall be liable for any damages
arising from the use by any person (other than such indemnified person (or its
Related Parties) or any other party hereto) of Information or other materials
obtained through electronic, telecommunications or other information
transmission systems, except to the extent of damages arising from the gross
negligence, bad faith or willful misconduct of, or material breach of this
Commitment Letter, the Fee Letter or the Credit Documentation by, such
indemnified person (or any of its Related Parties), or such other party hereto,
as applicable, in each case as determined by a final non-appealable judgment of
a court of competent jurisdiction. None of the indemnified persons, the Sponsor,
Holdings, the Borrower, the Investors, the Target or any of their respective
affiliates or the respective directors, officers, employees, agents, advisors or
other representatives of any of the foregoing shall be liable for any special,
indirect, consequential or punitive damages in connection with this Commitment
Letter, the Fee Letter or the Term Facility (including the use or intended use
of the proceeds of the Term Facility) or the transactions contemplated hereby;
provided, that nothing contained in this sentence shall limit your
indemnification obligations hereinabove to the extent such special, indirect,
consequential or punitive damages are included in any third party claim in
connection with which such indemnified person is otherwise entitled to
indemnification hereunder. You shall not be liable for any settlement of any
Proceeding effected by any indemnified person without your consent (which
consent shall not be unreasonably withheld or delayed), but if any such
Proceeding is settled with your written consent, or if there is a judgment of a
court of competent jurisdiction in any such Proceeding, you agree to indemnify
and hold harmless such indemnified person in the manner set forth above. You
shall not, without the prior written consent of the affected indemnified person
(which consent shall not be unreasonably withheld or delayed), effect any
settlement of any pending or threatened Proceeding against any indemnified
person in respect of which indemnity could have been sought hereunder by such
indemnified person unless such settlement (a) includes an unconditional release
of such indemnified person from all liability or claims that are the subject
matter of such Proceeding and (b) does not include any statement as to any
admission of fault or culpability. For purposes hereof, “Related Party” means,
with respect to any indemnified person, any (or all, as the context may require)
of such indemnified person’s affiliates and controlling persons and its or their
respective directors, officers, employees, partners, agents, advisors and other
representatives.

 

8.Sharing of Information, Absence of Fiduciary Relationship.

 

You acknowledge that the Commitment Parties may be providing debt financing,
equity capital or other services (including financial advisory services) to
other companies in respect of which you may have conflicting interests regarding
the transactions described herein or otherwise. You also acknowledge that we do
not have any obligation to use in connection with the transactions contemplated
by this Commitment Letter, or to furnish to you, confidential information
obtained by us from other companies.

 

You further acknowledge and agree that (a) no fiduciary, advisory or agency
relationship between you and the Commitment Parties is intended to be or has
been created in respect of any of the transactions contemplated by this
Commitment Letter, irrespective of whether the Commitment Parties have advised
or is advising you on other matters, (b) the Commitment Parties, on the one
hand, and you, on the other hand, have an arm’s-length business relationship
that does not directly or indirectly give rise to, nor do you rely on, any
fiduciary duty on the part of the Commitment Parties, (c) you are capable of
evaluating and understanding, and you understand and accept, the terms, risks
and conditions of the transactions contemplated by this Commitment Letter, (d)
you have been advised that the Commitment Parties are engaged in a broad range
of transactions that may involve interests that differ from your interests and
that the Commitment Parties have no obligation to disclose such interests and
transactions to you by virtue of any fiduciary, advisory or agency relationship
and (e) you waive, to the fullest extent permitted by law, any claims you may
have against the Commitment Parties for breach of fiduciary duty or alleged
breach of fiduciary duty and agree that the Commitment Parties shall have no
liability (whether direct or indirect) to you in respect of such a fiduciary
duty claim or to any person asserting a fiduciary duty claim on behalf of or in
right of you, including your equity holders, employees or creditors.
Additionally, you acknowledge and agree that the Commitment Parties are not
advising you as to any legal, tax, investment, accounting or regulatory matters
in any jurisdiction (including, without limitation, with respect to any consents
needed in connection with the transactions contemplated hereby). You shall
consult with your own advisors concerning such matters and shall be responsible
for making your own independent investigation and appraisal of the transactions
contemplated hereby (including, without limitation, with respect to any consents
needed in connection therewith), and the Commitment Parties shall have no
responsibility or liability to you with respect thereto. Any review by the
Commitment Parties of the Borrower, the Target, the Transactions, the other
transactions contemplated hereby or other matters relating to such transactions
will be performed solely for the benefit of the Commitment Parties and shall not
be on behalf of you or any of your affiliates.

 

 8 

 

 

You further acknowledge that the Commitment Parties are full-service securities
firms engaged in securities trading and brokerage activities as well as
providing investment banking and other financial services. In the ordinary
course of business, the Commitment Parties may provide investment banking and
other financial services to, and/or acquire, hold or sell, for their respective
own accounts and the accounts of their respective customers, equity, debt and
other securities and financial instruments (including bank loans and other
obligations) of you, Holdings, the Borrower, the Target and other companies with
which you, Holdings, the Borrower or the Target may have commercial or other
relationships. With respect to any securities and/or financial instruments so
held by the Commitment Parties or any of their respective customers, all rights
in respect of such securities and financial instruments, including any voting
rights, will be exercised by the holder of the rights, in its sole discretion.

 

9.Confidentiality.

 

This Commitment Letter is entered into on the understanding that neither this
Commitment Letter nor the Fee Letter nor any of their terms or substance shall
be disclosed by you, directly or indirectly, to any other person except (a) you
and your subsidiaries, the Sponsor, any co-investor and to your and their
respective directors, officers, employees, affiliates, members, partners,
stockholders, attorneys, accountants, independent auditors, agents and other
advisors and those of the Target and its subsidiaries, the Target itself and the
seller under the Merger Agreement, in each case, on a confidential basis
(provided, that until after the Closing Date, with respect to the Target or
their subsidiaries or their respective directors, officers, employees,
affiliates, members, partners, stockholders, attorneys, accountants, independent
auditors, agents or other advisors, and at any time, with respect to the seller
under the Merger Agreement, any disclosure of the Fee Letter or its contents
shall be redacted in a manner to be mutually agreed), (b) in any legal, judicial
or administrative proceeding or as otherwise required by applicable law, rule or
regulation or as requested by a governmental authority (in which case you agree,
(i) to the extent permitted by law, to inform us promptly in advance thereof and
(ii) to use commercially reasonable efforts to ensure that any such information
so disclosed is accorded confidential treatment), (c) to the extent reasonably
necessary or advisable in connection with the exercise of any remedy or
enforcement of any right under this Commitment Letter and/or the Fee Letter,
(d) this Commitment Letter and the existence and contents of this Commitment
Letter (but not the Fee Letter or the contents thereof, other than the existence
thereof and the aggregate amount of the fees payable thereunder and the results
of the exercise of any Flex Provision therein as part of projections, pro forma
information and a generic disclosure of aggregate sources and uses in marketing
materials and other disclosures) may be disclosed (i) in any syndication or
other marketing materials in connection with the Term Facility or the ABL
Facility, (ii) in any proxy statement or similar public filing related to the
Acquisition and (iii) in connection with any public filing requirement, (e) the
Term Sheet, including the existence and contents thereof, may be disclosed to
any rating agency in connection with the Transactions (together with the results
of the exercise of any Flex Provision in the Fee Letter and the aggregate amount
of fees payable under the Fee Letter as part of projections, pro forma
information and a generic disclosure of aggregate sources and uses), (f) to the
extent the Commitment Parties have consented to such proposed disclosure, and
(g) after your acceptance hereof, (i) this Commitment Letter and the Fee Letter,
including the existence and contents hereof and thereof, may be shared in
consultation with the Lead Arrangers with potential Additional Agents on a
confidential basis and (ii) the Term Sheet, including the existence and contents
thereof (but not the Fee Letter), may be disclosed in consultation with the Lead
Arrangers to any Lender or participant or prospective Lender or prospective
participant and, in each case, their respective directors (or equivalent
managers), officers, employees, affiliates, independent auditors, or other
experts and advisors on a confidential basis. The foregoing restrictions shall
cease to apply in respect of the existence and contents of this Commitment
Letter (but not in respect of the Fee Letter and its contents) on the earlier of
the Closing Date and one year following the date on which this Commitment Letter
has been accepted by you.

 

 9 

 

 

The Commitment Parties shall use all information received by them in connection
with the Transaction and the related transactions (including any information
obtained by them based on a review of any books and records relating to
Holdings, the Borrower or the Target or any of their respective subsidiaries or
affiliates) solely for the purposes of providing the services that are the
subject of this Commitment Letter and shall treat confidentially all such
information and the terms and contents of this Commitment Letter, the Fee Letter
and the Credit Documentation and shall not publish, disclose or otherwise
divulge such information; provided, however, that nothing herein shall prevent
any Commitment Party from disclosing any such information (a) subject to the
final proviso of this sentence, to any Lender or participant or prospective
Lender or participant (in each case, other than any Disqualified Institution),
(b) to the extent compelled by legal process in, or reasonably necessary to, the
defense of such legal, judicial or administrative proceeding, in any legal,
judicial or administrative proceeding or otherwise as required by applicable
law, rule or regulation (in which case such Commitment Party shall (i) to the
extent permitted by law, inform you promptly in advance thereof and (ii) use
commercially reasonable efforts to ensure that any such information so disclosed
is accorded confidential treatment), (c) upon the request or demand of any
governmental, regulatory or self-regulatory authority having jurisdiction over
such Commitment Party or its affiliates (in which case such Commitment Party
shall except with respect to any audit or examination conducted by bank
accountants or any governmental, regulatory or self-regulatory authority
exercising examination or regulatory authority, (i) to the extent permitted by
law, notify you promptly in advance thereof and (ii) use commercially reasonable
efforts to ensure that any such information so disclosed is accorded
confidential treatment), (d) to such Commitment Party’s affiliates and to the
directors (or equivalent managers), officers, employees, independent auditors or
other experts and advisors of such Commitment Party and such Commitment Party’s
affiliates (collectively, the “Representatives”) on a “need to know” basis
solely in connection with the transactions contemplated hereby and who are
informed of the confidential nature of such information and are or have been
advised of their obligation to keep information of this type confidential;
provided that such Commitment Party shall be responsible for its affiliates’ and
its and its affiliates’ Representatives’ compliance with this paragraph; (e) to
the extent any such information becomes publicly available other than by reason
of disclosure by such Commitment Party, its affiliates or its or their
respective Representatives in breach of this Commitment Letter or to the extent
that such information (I) is received by a Commitment Party from a third party
that is not to such Commitment Party’s knowledge subject to confidentiality
obligations owing to you, the Sponsor, the Target or any of your or their
respective subsidiaries, or any of your or their respective affiliates or (II)
was already in such Commitment Party’s possession (except to the extent received
in a manner that would be restricted by the immediately preceding clause (I)) or
is independently developed by such Commitment Party based exclusively on
information that disclosure of which would not otherwise be restricted by this
paragraph, (f) subject to the final proviso of this sentence, to any direct or
indirect contractual counterparty to any credit default swap, total return swap,
total rate of return swap or similar derivative transaction relating to the
Borrower or any of its subsidiaries or any of their respective obligations, in
each case who agree to be bound by the terms of this paragraph (or language
substantially similar to this paragraph) (in each case, other than to a
Disqualified Institution), and (g) subject to your prior approval of the
information to be disclosed, to Moody’s or S&P in connection with obtaining a
rating contemplated pursuant to this Commitment Letter and/or the Credit
Documentation, as applicable, on a confidential basis; provided, further, that
the disclosure of any such information pursuant to clauses (a) and (f) above
shall be made subject to the acknowledgment and acceptance by the relevant
recipient that such information is being disseminated on a confidential basis
(on substantially the terms set forth in this paragraph or as is otherwise
reasonably acceptable to you and each Lead Arranger, including, without
limitation, as set forth in the CIM or other marketing materials) in accordance
with the standard syndication processes of the Lead Arrangers or market
standards for dissemination of such type of information, which shall in any
event require “click through” or other affirmative action on the part of the
recipient to access such confidential information and acknowledge its
confidentiality obligations in respect thereof. The provisions of this paragraph
(other than with respect to the confidentiality of the Fee Letter) shall
automatically terminate on the date that is one year following the date of this
Commitment Letter unless earlier superseded by the relevant Credit
Documentation. Notwithstanding anything in Section 9 to the contrary, following
the closing of the Transactions, and in each case at the Commitment Parties’
expense, the Commitment Parties may (i) subject to your prior approval (not to
be unreasonably withheld or delayed), place advertisements in financial and
other newspapers and periodicals or on a home page or similar place for
dissemination of information on the Internet or World Wide Web as it may choose
and (ii) on a confidential basis, circulate promotional materials in the form of
a “tombstone” or “case study” (and, in each case, otherwise describing only the
names of you, the Borrower and your and its affiliates (or any of them), and the
amount, type and closing date of such Transactions). This Commitment Letter and
the Fee Letter supersede all prior understandings, whether written or oral,
between us with respect to the Term Facility.

 

 10 

 

 

10.Miscellaneous.

 

This Commitment Letter shall not be assignable by any party hereto (except
(x) by you to one or more of your affiliates that is a “shell” company organized
under the laws of the United States controlled, directly or indirectly, by the
Sponsor to effect the consummation of the Acquisition prior to or substantially
concurrently with (and to the Target substantially concurrently with) the
consummation of the closing of the Acquisition and (y) by us as expressly
contemplated under Section 2 and Section 3 above), without the prior written
consent of each other party hereto (and any purported assignment without such
consent shall be null and void), is intended to be solely for the benefit of the
parties hereto and, to the extent expressly provided in Section 7 above, the
indemnified persons, and is not intended to and does not confer any benefits
upon, or create any rights in favor of, any person other than the parties hereto
and, to the extent expressly provided in Section 7 above, the indemnified
persons. Subject to Section 3 above, each Commitment Party reserves the right to
assign its obligations to any affiliate thereof (other than Disqualified
Institutions) or to employ the services of its affiliates in fulfilling its
obligations contemplated hereby; it being understood that any such affiliate
shall be entitled to the benefits afforded to, and subject to the obligations
of, such Commitment Party hereunder; provided that (a) no Commitment Party shall
be relieved of any obligation hereunder in the event that any affiliate to which
it has assigned its obligations or through which it performs its obligations
hereunder fails to perform the same in accordance with the terms hereof and (b)
the assigning Commitment Party shall be responsible for any breach by any such
affiliate of the obligations hereunder that are applicable to it. This
Commitment Letter may not be amended or waived except by an instrument in
writing signed by you and each Commitment Party. Any provision of this
Commitment Letter that provides for, requires or otherwise contemplates any
consent, approval, agreement or determination by the Borrower on or prior to the
Closing Date shall be construed as providing for, requiring or otherwise
contemplating your consent, approval, agreement or determination (unless you
otherwise notify the other parties hereto). This Commitment Letter may be
executed in any number of counterparts, each of which shall be deemed to be an
original, and all of which, when taken together, shall constitute one agreement.
Delivery of an executed signature page of this Commitment Letter by facsimile or
other electronic transmission (including “.pdf”, “.tif” or similar format) shall
be effective as delivery of a manually executed counterpart hereof. This
Commitment Letter and the Fee Letter are the only agreements that have been
entered into among us and you with respect to the Term Facility and set forth
the entire understanding of the parties with respect hereto and thereto, and
supersede all prior agreements and understandings related to the subject matter
hereof.

 

 11 

 

 

This Commitment Letter, and any claim, controversy or dispute arising under or
related to this Commitment Letter, (whether in tort, contract (at law or in
equity) or otherwise), shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York; provided, that,
notwithstanding the preceding sentence and the governing law provisions of this
Commitment Letter and the Fee Letter, it is understood and agreed that (a) the
interpretation of the definition of “Material Adverse Effect” (and whether or
not a Material Adverse Effect has occurred), (b) the determination of the
accuracy of any Specified Merger Agreement Representation and whether as a
result of any inaccuracy thereof you or your applicable affiliate has the right
to terminate your or its obligations under the Merger Agreement or to decline to
consummate the Acquisition and (c) the determination of whether the Acquisition
has been consummated in accordance with the terms of the Merger Agreement and,
in any case, claims or disputes arising out of any such interpretation or
determination or any aspect thereof, in each case, shall be governed by, and
construed and interpreted in accordance with, the laws of the state of Delaware
regardless of the laws that might otherwise govern under applicable principles
of conflicts of laws thereof. Each of the parties hereto irrevocably agrees to
waive, to the fullest extent permitted by applicable law, all right to trial by
jury in any suit, action, proceeding or counterclaim (whether based upon
contract, tort or otherwise) related to or arising out of the Acquisition, this
Commitment Letter, the Fee Letter or the performance by us or any of our
affiliates of the services contemplated hereby.

 

Each of the parties hereto agrees that each of this Commitment Letter and the
Fee Letter is a binding and enforceable agreement with respect to the subject
matter contained herein or therein (including an obligation to negotiate in good
faith); it being acknowledged and agreed that, notwithstanding anything to the
contrary contained in this Commitment Letter or the Fee Letter, the commitments
to fund the Term Facility are subject only to the applicable conditions set
forth on Exhibit C hereto; provided that nothing contained in this Commitment
Letter obligates you or any of your affiliates to consummate the Acquisition or
to draw down any portion of any of the Term Facility.

 

Each of the parties hereto irrevocably and unconditionally (a) submits to the
exclusive jurisdiction of any state or federal court sitting in the Borough of
Manhattan in the City of New York (or any appellate court therefrom) over any
suit, action or proceeding arising out of or relating to this Commitment Letter
or the Fee Letter, (b) agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York state or, to the
extent permitted by law, federal court and (c) agrees that a final,
non-appealable judgment in any such action may be enforced in other
jurisdictions in any manner provided by law. You and we agree that service of
any process, summons, notice or document by registered mail addressed to such
person shall be effective service of process against such person for any suit,
action or proceeding brought in any such court. Each of the parties hereto
hereby irrevocably and unconditionally waives any objection to the laying of
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding has been brought in an
inconvenient forum.

 

Each of the Commitment Parties hereby notifies you that, pursuant to the
requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into
law on October 26, 2001) (the “PATRIOT Act”), it is required to obtain, verify
and record information that identifies each Loan Party, which information
includes names, addresses, tax identification numbers and other information that
will allow each Lender to identify each Loan Party in accordance with the
PATRIOT Act. This notice is given in accordance with the requirements of the
PATRIOT Act and is effective for the Commitment Parties and each Lender.

 

 12 

 

 

The Fee Letter and the compensation, indemnification, confidentiality,
jurisdiction, governing law, sharing of information, no agency or fiduciary
duty, waiver of jury trial, service of process, venue and syndication provisions
(including the Flex Provisions) contained herein and in the Fee Letter shall
remain in full force and effect regardless of whether the Credit Documentation
is executed and delivered and notwithstanding the termination or expiration of
this Commitment Letter or the commitments hereunder; provided, that your
obligations under this Commitment Letter (other than your obligations with
respect to (a) information and the syndication of the Term Facility, which shall
survive only until the later of the expiration of the Syndication Period and the
Closing Date, at which time such obligations shall terminate and be of no
further force and effect, and (b) confidentiality of the Fee Letter and the
contents thereof) shall automatically terminate and be of no further force and
effect (and be superseded by the applicable Credit Documentation to the extent
covered therein) on the Closing Date and you shall automatically be released
from all liability hereunder in connection therewith at such time; provided
further, (i) the relevant provisions of the Credit Documentation (to the extent
corresponding provisions are included in such documentation) shall supersede the
indemnification and expenses provisions of Section 7 and (ii) at the time of
execution of the Credit Documentation you shall be released from the
indemnification and expenses provisions of Section 7 and shall have no further
liability or obligation pursuant to this Commitment Letter to reimburse an
indemnified person for losses, claims, damages, liabilities, expenses, fees or
any such indemnified obligations or any other expense reimbursement.

 

Subject to the preceding sentence, you may terminate this Commitment Letter (in
whole but not in part as to the Term Facility) upon written notice to the
Initial Lenders at any time.

 

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of our offer (such date of acceptance, the “Acceptance Date”) as set
forth in this Commitment Letter and the Fee Letter by returning to us executed
counterparts of this Commitment Letter and of the Fee Letter not later than
11:59 p.m., New York City time, on September 7, 2018. Such offer will remain
available for acceptance until such time, but will automatically expire at such
time if we have not received such executed counterparts in accordance with the
preceding sentence. In the event that the Closing Date does not occur on or
before 11:59 p.m., New York City time, on the earliest of (a) the date of the
termination of the Merger Agreement by you or with your written consent in each
case prior to the closing of the Acquisition, (b) the date of the closing of the
Acquisition without the use of the applicable Term Facility and (c) March 13,
2019, 20191, then this Commitment Letter and the commitments hereunder shall
automatically terminate unless we shall, in our sole discretion, agree to an
extension.

 

[Remainder of page intentionally left blank]

 

 13 

 

 

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

  Very truly yours,       CREDIT SUISSE LOAN FUNDING LLC

 

  By: /s/ Hayes Smith   Name: Hayes Smith   Title: Managing Director

 

  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

  By: /s/ Vipul Dhadda   Name: Vipul Dhadda   Title: Authorized Signatory

 

  By: /s/ Andrew Griffin   Name: Andrew Griffin   Title: Authorized Signatory

 

[Signature Page to Commitment Letter (Project Boom)]

 

 

 

 

Concrete pumping merger sub inc.

 

By: /s/ Tariq Osman   Name: Tariq Osman   Title: President  

 

[Signature Page to Commitment Letter (Project Boom)]

 

 

 

 

SCHEDULE 1

 

TERM FacilitY Commitments

 

Lender  Term Facility  CS AG   100% Total:   100%

 

 

 

 

 

EXHIBIT A

 

PROJECT BOOM

Transaction Summary

 



 

 

Concrete Pumping Holdings Acquisition Corp., a Delaware corporation (“Holdings”)
intends, directly or indirectly, to acquire (the “Acquisition”) Concrete Pumping
Holdings, Inc., a Delaware corporation (the “Target”), all as set forth in the
Merger Agreement (as defined on Exhibit C hereto).

 

Holdings, Industrea Acquisition Corp., a Delaware corporation (the “Buyer”),
Concrete Pumping Intermediate Acquisition Corp., a Delaware corporation
(“Intermediate Holdings”), Concrete Pumping Merger Sub Inc., a Delaware
corporation and a wholly owned subsidiary of Intermediate Holdings (“Merger
Sub”), Industrea Acquisition Merger Sub Inc., a Delaware corporation and a
wholly owned subsidiary of Holdings (“Industrea Merger Sub”), will enter into
the Merger Agreement with the Target, pursuant to which (i) Merger Sub will
merge with and into the Target; and (ii) Industrea Merger Sub will merge with
and into the Buyer, in each case in the manner set forth therein.

 

The Buyer was formed for the purpose of effecting a merger, capital stock
exchange, asset acquisition, stock purchase, reorganization or other similar
business combination with one or more operating businesses, and in connection
therewith, the Buyer now seeks to consummate the Acquisition. In accordance with
its certificate of incorporation, the Buyer will seek shareholder approval of
the Acquisition at a meeting called for such purpose in connection with which
shareholders will have the right to redeem their shares of Class A common stock
of the Buyer, regardless of whether they vote for or against the Acquisition,
for cash equal to their pro rata share of the aggregate amount then on deposit
in the Buyer’s trust account calculated as of two business days prior to the
consummation of the Acquisition.

 

In connection therewith, it is intended that:

 

1.          Holdings will enter into one or more subscription agreements with
certain institutional and accredited investors and other investors identified to
the Lead Arrangers prior to the Closing Date (the “Closing Date Investors”) and
consummate transactions on the Closing Date (including “private investment in
public equity” transactions and transactions that “backstop” redemptions by the
Buyer’s shareholders), pursuant to which the Closing Date Investors will
purchase shares of common stock or convertible preferred or other equity (which
such convertible preferred or other equity shall be reasonably satisfactory to
the Lead Arrangers; provided, it is agreed that the preferred equity
contemplated to be issued by Holdings to one or more funds and accounts of
Nuveen Alternatives Advisors, LLC pursuant to the Subscription Agreement, dated
as of the date hereof and as in effect on the date hereof, between Holdings and
Nuveen Alternatives Advisors, LLC (on behalf of one or more of its funds and
accounts) and the related term sheet as in effect on the date hereof, is
reasonably satisfactory to the Lead Arrangers) of Holdings for an aggregate
purchase price of not less than $25,000,000 (the “Closing Date Investor Equity
Contribution”).

 

2.          Argand Partners LP, and its affiliates and its funds, partnerships
or other co-investment vehicles managed, advised or controlled by the foregoing
(collectively, the “Sponsor” and together with the Closing Date Investors, the
rollover investors and all other co-investors at the closing, collectively, the
“Investors”) will purchase a number of shares of Holdings’ common stock or
convertible preferred or other equity (which such convertible preferred or other
equity shall be reasonably satisfactory to the Lead Arrangers) for an aggregate
purchase price not less than $27,400,000.00 (the foregoing, together with the
Closing Date Investor Equity Contribution, the “Equity Contributions”).

 

Transaction Summary 

 Exhibit A – Page 1 

 

 

3.          The Equity Contributions will be made in cash in an aggregate amount
that, when taken together with the cash held in trust by the Buyer in the
aggregate amount of approximately $234,600,000 (less any redemptions by the
Buyer’s shareholders) (the “Buyer Trust Funds”) (it being understood and agreed
that redemptions by the Buyer’s shareholders will first reduce the amount of
cash transferred to the consolidated balance sheet of Holdings on the Closing
Date) and the fair market value (with fair market value deemed to be the actual
redemption price of such equity as of the Closing Date (but not less than $10.20
per share)) of the equity of the Target’s existing direct or indirect equity
holders and/or members of management that will be retained, rolled over,
converted or re-invested as shares of Holdings’ common stock or convertible
preferred or other equity (which such convertible preferred or other equity
shall be reasonably satisfactory to the Lead Arrangers), if any, on the Closing
Date (the “Rollover Equity”) will constitute an aggregate amount not less than
37.5% (the “Minimum Equity Contribution Percentage”) of the sum of (A) the gross
proceeds of the Term Loans made on the Closing Date, (B) the proceeds of loans
incurred under the ABL Facility incurred on the Closing Date used to finance a
portion of the Transactions (excluding, in the case of clause (A) and (B), the
proceeds of any Term Loans or loans under the ABL Facility to fund original
issue discount (“OID”) or upfront fees as a result of the application of the
Flex Provisions (as defined in the Fee Letter), (C) the Equity Contributions,
(D) the Buyer Trust Funds and (E) the Rollover Equity.

 

4.          The Borrower will obtain (i) a $350,000,000 senior secured term loan
B facility (subject to increase pursuant to the Flex Provisions) on the terms
set forth in Exhibit B to the Commitment Letter and (ii) a 5-year asset based
revolving credit facility in an aggregate committed amount of up to $60,000,000
on the terms set forth in the Commitment Letter, dated as of the date hereof,
between Wells Fargo Bank, National Association and the Borrower (the “ABL
Commitment Letter”) (the “ABL Facility”);

 

5.          Prior to, or substantially contemporaneously with the consummation
of, the Acquisition, all existing third party indebtedness for borrowed money of
the Target and its subsidiaries, including the Existing Target Indebtedness (as
defined below), will be repaid, redeemed, defeased, discharged or terminated
and, as applicable, all commitments, guarantees, liens and security interests
thereunder will be terminated (the “Refinancing”), other than (i) indebtedness
permitted to remain outstanding after the Closing Date under the Merger
Agreement, and (ii) certain other indebtedness that the Borrower and the Lead
Arrangers reasonably agree may remain outstanding after the Closing Date (in
each case, together with any replacements, extensions and renewals of such
indebtedness that matures or will be terminated on or prior to the Closing Date,
collectively, the “Permitted Surviving Debt”).

 

6.          The proceeds of the Equity Contributions, the Buyer Trust Funds, the
Rollover Equity, the Term Facility, and the ABL Facility incurred on the Closing
Date will be applied to fund the consideration for the Acquisition and the
Refinancing and to pay the fees, premiums, expenses and other transaction costs
incurred in connection with the Transactions, including to fund any OID and/or
upfront fees (the “Transaction Costs”).

 

The transactions described above are collectively referred to as the
“Transactions”. For purposes of the Commitment Letter and the Fee Letter,
“Closing Date” shall mean the date of the consummation of the Acquisition and
the satisfaction or waiver by the Lead Arrangers of the conditions set forth on
Exhibit C.

 

 Exhibit A – Page 2 

 

 

In addition, for purposes hereof, “Existing Target Indebtedness” means
outstanding loans, commitments and notes under (i) that certain Amended and
Restated Credit Agreement, dated August 18, 2014, by and among Wells Fargo Bank,
National Association, the Lenders (as defined therein), Concrete Pumping
Intermediate Holdings, LLC (“Inter HoldCo”), as Parent, Brundage-Bone Concrete
Pumping, Inc. (“BBCP”) (as-successor-in-interest to BB Merger Sub Inc. (“BB
Merger Sub”)), as borrower, and Eco-Pan, Inc. (“Eco-Pan”) (as
successor-in-interest to EP Merger Sub, Inc. (“EP Merger Sub”)), as borrower,
(ii) that certain Indenture for 10.375% Senior Secured Notes Due 2021, dated as
of August 18, 2014, by and among BBCP (as-successor-in-interest to BB Merger
Sub), Inter HoldCo, as guarantor, Eco-Pan (as successor-in-interest to EP Merger
Sub), as guarantor, and Wilmington Trust, National Association, as trustee and
collateral agent, (iii) that certain Indenture for 10.375% Senior Secured Notes
Due 2023, dated as of September 8, 2017, by and among BBCP, Inter HoldCo, as
guarantor, Eco-Pan, as guarantor, and Wilmington Trust, National Association, as
trustee and collateral agent, (iv) that certain revolving multicurrency credit
facility with Wells Fargo Capital Finance (U.K.) Limited, dated as of November
17, 2016, entered into by Camfaud Group Limited (“U.K. Holdco”), Camfaud
Concrete Pumps Limited, South Coast Concrete Pumping Limited, Premier Concrete
Pumping Limited and Reilly Concrete Pumping Limited and (v) that certain Loan
Note Instrument, dated as of July 3, 2017, with U.K. Holdco as the issuer.

 

 Exhibit A – Page 3 

 

 

EXHIBIT B

 

PROJECT BOOM

TERM FACILITY

SUMMARY OF TERMS

 

Set forth below is a summary of the principal terms for the Term Facility.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Commitment Letter to which this Exhibit B is
attached or on Exhibits A, or C (including the Annexes hereto and thereto)
attached thereto.

 

PARTIES       Borrower: Initially, Merger Sub, and following consummation of the
Transactions, the Target.     Guarantors: All obligations of the Borrower under
the Term Facility, the “Borrower Obligations”) will be unconditionally
guaranteed on a senior basis (the “Term Guaranty”) by (x) Holdings, (y)
Intermediate Holdings and (z) each of the Borrower’s wholly-owned domestic
Restricted Subsidiaries (the entities described in this clause (z), the
“Subsidiary Guarantors”; and the Subsidiary Guarantors, together with Holdings
and Intermediate Holdings, collectively, the “Guarantors”; and the Guarantors,
together with the Borrower, collectively, the “Loan Parties”), other than
(collectively, the “Excluded Subsidiaries”):

 

  (a) any subsidiary that, as of the last day of the fiscal quarter of Borrower
most recently ended for which financial statements are internally available, did
not have assets with a value in excess of 2.5% of consolidated total assets (to
be defined in a manner consistent with the Documentation Considerations) or
revenues representing in excess of 2.5% of total revenues of Borrower and its
Restricted Subsidiaries on a consolidated basis as of such date; provided that
all such subsidiaries, taken as a whole, shall not have assets with a value in
excess of 5.0% of consolidated total assets or revenues representing in excess
of 5.0% of total revenues of Holdings and its Restricted Subsidiaries on a
consolidated basis as of such date (“Immaterial Subsidiaries”),         (b) any
subsidiary (i) that is prohibited from providing a Guaranty by (A) any law or
regulation or (B) any contractual obligation that, in the case of this clause
(B), exists on the Closing Date or at the time such subsidiary becomes a
subsidiary (and was not entered into in contemplation thereof), (ii) that would
require a governmental (including regulatory) consent, approval, license or
authorization in order to provide a Guaranty (unless such consent, approval,
license or authorization has been obtained) or (iii) where the provision of a
Guaranty would result in material adverse tax consequences as reasonably
determined by the Borrower (in consultation with the Agent (as defined below),

  

 Term Sheet – Term Facility     Exhibit B – Page 1 

 

 

  (c) any direct or indirect domestic subsidiary that has no material assets
other than the capital stock and, if applicable, indebtedness of one or more
CFCs (as defined below) (a “CFC Holdco”),         (d) any domestic subsidiary
that is a direct or indirect subsidiary of (i) a Foreign Subsidiary that is a
CFC or (ii) a CFC Holdco,         (e) not-for-profit subsidiaries or captive
insurance subsidiaries,         (f) solely in the case of any obligation under
any secured hedging agreement that constitutes a “swap” within the meaning of
section 1(a)(47) of the Commodity Exchange Act (after giving effect to a
customary “keepwell” provision applicable under the Guaranty), any subsidiary of
the Borrower that is not an “Eligible Contract Participant” as defined under the
Commodity Exchange Act,         (g) any subsidiary to the extent that the burden
or cost of providing a Guaranty outweighs the benefit afforded thereby as
reasonably agreed by the Borrower and the Agent.

 



  Notwithstanding the foregoing, except with respect to any Restricted
Subsidiary of the Borrower that is organized in the U.K. and is a borrower or
provides a guaranty under the ABL Facility, (i) no borrower or guarantor under
the ABL Facility shall constitute an Excluded Subsidiary and (ii) each borrower
or guarantor under the ABL Facility (other than the Borrower) shall be a
Guarantor under the Term Facility.       For purposes of the Credit
Documentation, (a) “Foreign Subsidiary” means any existing or future direct or
indirect subsidiary of the Borrower organized under the laws of any jurisdiction
other than the United States, any state thereof or the District of Columbia, (b)
“CFC” means a “controlled foreign corporations” within the meaning of Section
957 of the Internal Revenue Code of 1986, as amended, and (c) “Restricted
Subsidiary” means any existing or future direct or indirect subsidiary of the
Borrower other than any Unrestricted Subsidiary (as defined below).     Joint
Lead Arrangers and Joint Bookrunners: Credit Suisse Loan Funding LLC and any
other Lead Arranger appointed pursuant to the Commitment Letter will act as
joint lead arrangers and joint bookrunners for the Term Facility (in such
capacity, the “Lead Arrangers”).  



 

 Term Sheet – Term Facility     Exhibit B – Page 2 

 

 

Administrative Agent and Collateral Agent: Credit Suisse AG (acting through such
affiliates or branches as it deems appropriate) will act as the sole and
exclusive administrative agent and collateral agent for the Lenders (in such
capacities, the “Agent”).     Lenders: A syndicate of banks, financial
institutions and other entities, including the Initial Lenders, but excluding
Disqualified Institutions, arranged by the Lead Arrangers and reasonably
acceptable to the Borrower (collectively, and together with any party that
becomes a lender by assignment as set forth under the heading “Assignments and
Participations” below, the “Lenders”).     Type and Amount: A term loan facility
(the “Term Facility”) in an aggregate principal amount of $350.0 million
(subject to increase pursuant to the Flex Provisions) (the loans thereunder, the
“Term Loans”).     Amortization: Commencing on the last day of the first full
fiscal quarter ended after the Closing Date, the Term Loans shall be repayable
in equal quarterly installments in aggregate annual amounts equal to 1.00% per
annum of the original principal amount of the Term Loans, with the balance
payable on the Maturity Date.     Availability: The Term Loans shall be made in
a single drawing on the Closing Date.  Repayments and prepayments of the Term
Loans may not be reborrowed.     Maturity: The date which is 7 years following
the Closing Date (the “Maturity Date”).     Use of Proceeds: The proceeds of the
Term Loans will be used to finance a portion of the Transactions (including the
Refinancing, and payment of the Transaction Costs).     Incremental Term
Facility: The Borrower will have the right, from time to time, on one or more
occasions, to add one or more incremental term facilities and/or increase the
Term Facility (each, an “Incremental Term Facility”) on terms and conditions
agreed by the Borrower and the relevant Incremental Term Facility lenders in an
aggregate outstanding principal amount not to exceed (without duplication):

 

  (a) the greater of $82 million and 100% of Consolidated EBITDA (as defined
below) (the “Fixed Incremental Amount”) less the aggregate outstanding principal
amount of all Incremental Equivalent Debt (as defined below) issued and/or
incurred in reliance on this clause (a), plus         (b) all voluntary
prepayments, repurchases, redemptions and other retirements (including those
pursuant to debt buybacks in an amount equal to the discounted amount actually
paid in respect thereof) of the Term Loans, payments of the Term Loans utilizing
the yank-a-bank provision, and voluntary prepayments of any other indebtedness
secured on a pari passu basis with the initial Term Loans prior to such time (in
the case of any revolving credit facilities, including the ABL Facility, to the
extent accompanied by a permanent reduction of the corresponding commitment)
(excluding prepayments with the proceeds of long-term indebtedness (other than
proceeds of revolving indebtedness)), plus

 

 Term Sheet – Term Facility     Exhibit B – Page 3 

 

 

  (c) an unlimited amount (the “Incremental Incurrence-Based Component”) so long
as, in the case of this clause (c), after giving effect to the relevant
Incremental Term Facility, (1) if such Incremental Term Facility is secured by a
lien on the Term Priority Collateral that is pari passu with the lien securing
the Term Facility, the First Lien Leverage Ratio (as defined below) does not
exceed the First Lien Leverage Ratio on the Closing Date (or, in the case of any
such Incremental Term Facility that is incurred to finance a Permitted
Acquisition or other permitted investment, the First Lien Leverage Ratio then in
effect as of the last day of the most recently ended fiscal quarter for which
financial statements have been delivered to the Agent prior to such date of
determination), (2) if such Incremental Term Facility is secured by a lien on
the Term Priority Collateral that is junior to the lien securing the Term
Facility, the Secured Leverage Ratio (as defined below) does not exceed the
Secured Leverage Ratio on the Closing Date plus 0.25:1.00 (or, in the case of
any such Incremental Term Facility that is incurred to finance a Permitted
Acquisition or other permitted investment, the Secured Leverage Ratio then in
effect as of the last day of the most recently ended fiscal quarter for which
financial statements have been delivered to the Agent prior to such date of
determination) or (3) if such Incremental Term Facility is unsecured, either (A)
the Total Leverage Ratio (as defined below) does not exceed the Total Leverage
Ratio on the Closing Date plus 0.50:1.0 (or, in the case of any such Incremental
Term Facility that is incurred to finance a Permitted Acquisition or other
permitted investment, the Total Leverage Ratio then in effect as of the last day
of the most recently ended fiscal quarter for which financial statements have
been delivered to the Agent prior to such date of determination) or (B) the
Interest Coverage Ratio (as defined below) does not exceed 2.00:1.00 (or, in the
case of any such Incremental Term Facility that is incurred to finance a
Permitted Acquisition or any other permitted investment, the Interest Coverage
Ratio then in effect as of the last day of the most recently ended fiscal
quarter for which financial statements have been delivered to the Agent prior to
such date of determination), in each case described in this clause (c),
calculated on a pro forma basis, including the application of the proceeds
thereof (without “netting” the cash proceeds of the applicable Incremental Term
Facility);

 

 Term Sheet – Term Facility     Exhibit B – Page 4 

 

 

  provided, that, in each case, at the time of the addition thereof:

 

  (i) no event of default exists or would exist after giving effect thereto
(provided that to the extent the proceeds of an Incremental Term Facility will
be used to finance a Limited Condition Transaction, the lenders providing such
Incremental Term Facility may agree to a “funds certain” provision that does not
impose as a condition to funding thereof that no event of default exist at the
time the transaction is consummated, in which case such condition shall be
required to be satisfied on the date the applicable Limited Condition
Transaction agreement is executed and effective or prepayment or restricted
payment is declared, as applicable);         (ii) any Incremental Term Facility
will have a final maturity date no earlier than the then-existing Term Loan
Maturity Date;         (iii) the weighted average life to maturity applicable to
each Incremental Term Facility shall not be shorter than the weighted average
life to maturity of the then-existing Term Facility;         (iv) the interest
rate applicable to any Incremental Term Facility will be determined by the
Borrower and the lenders providing such Incremental Term Facility and, in the
case of any Incremental Term Facility incurred within 12 months of the Closing
Date (other than any Incremental Term Facility maturing more than twelve (12)
months after the maturity date of the initial Term Loans) that is pari passu
with the initial Term Facility in right of payment and with respect to security,
such interest rate will not be more than 0.50% higher than the corresponding
interest rate applicable to the initial Term Facility unless the interest rate
margin with respect to the initial Term Facility is adjusted to be equal to the
interest rate with respect to the relevant Incremental Term Facility, minus,
0.50%; provided that in determining the applicable interest rate: (w) OID or
upfront fees paid by the Borrower in connection with such Incremental Term
Facility or the initial Term Facility (based on a 4-year average life to
maturity or lesser remaining average life to maturity) shall be included, (x)
any amendments to the Applicable Margin on the initial Term Facility that became
effective subsequent to the Closing Date but prior to the time of the addition
of such Incremental Term Facility shall be included, (y) arrangement,
commitment, structuring, underwriting fees and amendment fees paid or payable to
the Lead Arrangers (or their affiliates) in their respective capacities as such
in connection with the initial Term Facility or to one or more arrangers (or
their affiliates) in their capacities as such (regardless of whether such fees
are paid to or shared in whole in part with any lender) applicable to such
Incremental Term Facility and any other fees not paid generally to all lenders
ratably shall be excluded and (z) if such Incremental Term Facility includes any
“LIBOR” interest rate floor greater than that applicable to the initial Term
Facility and such floor is applicable to the initial Term Facility on the date
of determination, such excess amount shall be equated to interest margin for
determining the increase (but only to the extent an increase in the floor
applicable to such initial Term Facility would cause an increase in the interest
rate then in effect thereunder);

 

 Term Sheet – Term Facility     Exhibit B – Page 5 

 

 

  (v) any Incremental Term Facility may rank pari passu or junior in right of
payment and pari passu or junior with respect to security with the Term Facility
and, if secured, may not be secured by any assets other than the Collateral or
may be unsecured (and to the extent subordinated in right of payment or
security, subject to intercreditor arrangements reasonably satisfactory to the
Agent) and, if guaranteed, may not be guaranteed by any Restricted Subsidiary
which is not a Loan Party; and         (vi)  (A) no Incremental Term Facility
shall share more favorably than ratably in any mandatory prepayments of the Term
Facility,  and (B) except as otherwise provided above (including with respect to
margin, pricing, maturity and/or fees), the terms of any Incremental Term
Facility shall be substantially similar to, or (taken as a whole) no more
favorable (as reasonably determined by the Borrower) to the lenders or holders
providing such Incremental Term Facility than, those applicable to the initial
Term Loans (except to the extent (A) such terms are conformed (or added) in the
Credit Documentation for the benefit of the initial Term Loans pursuant to an
amendment thereto subject solely to the reasonable satisfaction of the Agent,
(B) applicable solely to periods after the latest final maturity date of the
initial Term Loans existing at the time of such incurrence or issuance or (C)
otherwise reasonably acceptable to the Agent).

 

 Term Sheet – Term Facility     Exhibit B – Page 6 

 

 

  Any Incremental Term Facility may be provided by existing Lenders or, subject
to the reasonable consent of the Agent, other persons who become Lenders in
connection therewith if such consent would be required under the heading
“Assignments and Participations” below for assignments or participations of Term
Loans or commitments, as applicable, to such person; provided, that no existing
Lender will be obligated to provide any such Incremental Term Facility.       At
the option of the Borrower, any loans or commitments incurred under any
Incremental Term Facility may be deemed to have been incurred under the
Incremental Incurrence-Based Component prior to the Fixed Incremental Amount.  
    Any portion of any Incremental Term Facility incurred in reliance on the
Fixed Incremental Amount may be reclassified, as the Borrower may elect from
time to time by notice in writing to the Agent, as incurred under the
Incremental Incurrence-Based Component if the Borrower meets the applicable
ratio for the Incremental Incurrence-Based Component at such time on a pro forma
basis.       The proceeds of any Incremental Term Facility may be used by the
Borrower and its subsidiaries for working capital and other general corporate
purposes, including the financing of permitted acquisitions and other
investments and any other use not prohibited by the Credit Documentation.      
To the extent the proceeds of any Incremental Term Facility are intended to be
applied to finance a Limited Condition Transaction or an acquisition or other
investment that is otherwise permitted under the Credit Documentation, the
availability thereof shall, if agreed by the lenders providing such Incremental
Term Facility, be subject to customary “SunGard” or other applicable “certain
funds” conditionality provisions, it being understood that the availability of
such Incremental Term Facility shall nevertheless be subject to the absence of
any payment or bankruptcy (with respect to the Borrower) event of default on the
date such Incremental Term Facility is funded.

 

 Term Sheet – Term Facility     Exhibit B – Page 7 

 

 

  The Credit Documentation will permit the Borrower to issue notes or borrow
loans (or obtain commitments in respect thereof) in lieu of loans (or
commitments) under the Incremental Term Facility (so long as the applicable
conditions to borrowing loans under the Incremental Term Facility would have
been satisfied) that are (at the option of the Borrower) unsecured or secured by
the Collateral on a pari passu or junior basis (“Incremental Equivalent Debt”);
it being understood and agreed that, other than with respect to Incremental
Equivalent Debt incurred in the form of term loans that are pari passu in right
of payment and secured on a pari passu basis with the Term Loans, the Term
Facility shall not be subject to a “most favored nation” pricing adjustment as a
result of the issuance or incurrence of such Incremental Equivalent Debt.      
As used herein,

 

  (a) “Consolidated Total Debt”, on any date of determination, will be defined
as:

 

  (i) the amount of third party consolidated indebtedness for borrowed money,
purchase money indebtedness and/or capital lease obligations of the Borrower and
its Restricted Subsidiaries on the applicable date of determination, minus      
  (ii) after the Closing Date, the unrestricted cash and cash equivalents of the
Borrower and its Restricted Subsidiaries in an amount not to exceed $50 million
(“Unrestricted Cash”),

 

  (b) “First Lien Leverage Ratio” will be defined as the ratio of (i)
Consolidated Total Debt that is secured by a first-priority lien on any property
or assets of Borrower and its Restricted Subsidiaries (including, for the
avoidance of doubt, indebtedness under the ABL Facility) to (ii) trailing
4-quarter Consolidated EBITDA (as described below),         (c) “Secured
Leverage Ratio” will be defined as the ratio of (i) Consolidated Total Debt that
is secured by a lien on any property or assets of Borrower and its Restricted
Subsidiaries to (ii) trailing 4-quarter Consolidated EBITDA, and         (d)
“Total Leverage Ratio” will be defined as the ratio of (i) Consolidated Total
Debt to (ii) trailing 4-quarter Consolidated EBITDA.         (e) “Interest
Coverage Ratio” will be defined as the ratio of (i) trailing 4-quarter
Consolidated EBITDA to (ii) scheduled cash interest payments payable for such
period (or annualized for the first three full fiscal quarters after the Closing
Date).

 

 Term Sheet – Term Facility     Exhibit B – Page 8 

 

 

  For purposes of the Credit Documentation, “Consolidated EBITDA” (and, without
duplication, component definitions, including, without limitation, net income)
will (x) be based upon the consolidated net income (determined in accordance
with GAAP) of the Borrower and its Restricted Subsidiaries, (y) include the
Identified Add-backs defined below and (z) otherwise be defined in a manner to
be mutually agreed consistent with the Documentation Considerations.       For
purposes of the foregoing, the “Identified Add-backs” shall mean:       (i) pro
forma “run rate” cost savings, operating expense reductions and synergies
related to the Transactions and other acquisitions, investments, dispositions,
divestitures, restructurings, operating improvements, cost savings initiatives
and other similar initiatives and other “specified transactions” that are
reasonably identifiable and factually supportable and projected by the Borrower
in good faith to result from actions that have been taken or with respect to
which substantial steps have been taken or are expected to be taken (in the good
faith determination of the Borrower) within 18 months after the Closing Date (in
the case of the Transactions) or such transaction (in the case of any other
transaction, initiative or event) (pro forma “run rate” being the full benefit
associated with any action taken or with respect to which substantial steps have
been taken or are expected to be taken calculated on a pro forma basis as though
such cost savings, operating expense reductions and synergies had been fully
realized on the first day of the applicable period for the entirety of such
period);       (ii) an add-back for restructuring and related charges;      
(iii) an add-back for costs and expenses incurred in connection with the
Transactions, acquisitions, investments, dispositions, debt and equity issuances
permitted under the Credit Documentation and amendments or waivers to the Credit
Documentation and other debt agreements, and management fees;       (iv) an
add-back for extraordinary, unusual or non-recurring losses, charges or
expenses; and       (v) adjustments, exclusions and add-backs reflected in the
Projections.       As used herein:         “Limited Condition Transaction” means
any acquisition or similar investment by the Borrower or one or more of its
subsidiaries permitted pursuant to the Credit Documentation whose consummation
is not conditioned on the availability of, or on obtaining, third party
financing, in each case which is designated as a Limited Condition Transaction
by the Borrower or such subsidiary in writing to the applicable Agent.

 

 Term Sheet – Term Facility     Exhibit B – Page 9 

 

 

  For purposes of (i) determining compliance with any provision of the Credit
Documentation which requires the calculation of a financial ratio, (ii)
determining compliance with representations, warranties, defaults or events of
default or (iii) testing availability under baskets set forth in the Credit
Documentation (including baskets measured as a percentage of Consolidated EBITDA
or consolidated total assets), in each case, in connection with a Limited
Condition Transaction, at the Borrower’s option, the relevant ratios, compliance
requirements and basket availability shall be determined as of the date the
definitive Limited Condition Transaction agreement for such Limited Condition
Transaction is entered into (such date, the “LCT Test Date”), and if, after
giving pro forma effect to the Limited Condition Transactions and the other
transactions to be entered into in connection therewith as if they had occurred
at the beginning of the most recent test period ending prior to the LCT Test
Date, the Borrower could have taken such action on the relevant LCT Test Date in
compliance with such ratio, requirement or basket, such ratio, requirement or
basket shall be deemed to have been complied with.       Without limiting the
foregoing, in the case of the incurrence of any indebtedness (other than any
Incremental Term Facility or any Incremental Equivalent Debt, which shall remain
subject to the terms thereof with respect to the impact, if any, of a Limited
Condition Transaction) or liens or the making of any investments, restricted
payments, asset sales or fundamental changes or the designation of a restricted
subsidiary or unrestricted subsidiary in connection with a Limited Condition
Transaction (each, a “Specified Transaction”), at the Borrower’s option, the
relevant ratios and baskets shall be determined as of the LCT Test Date as if
the acquisition or other transaction and other pro forma events in connection
therewith were consummated on such date; provided that if the Borrower has made
such an election, in connection with the subsequent calculation of any ratio or
basket with respect to any Specified Transaction on or following such date and
prior to the earlier of the date on which such Limited Condition Transaction is
consummated or the Limited Condition Transaction agreement for such acquisition
is terminated, any such ratio or basket shall be calculated on a pro forma basis
assuming such acquisition, prepayment, restricted payment and other pro forma
events in connection therewith (including any incurrence of indebtedness) have
been consummated, except that Consolidated EBITDA, assets and consolidated net
income of any target of such acquisition can only be used in the determination
of the relevant ratios and baskets if and when such acquisition is closed.

 

 Term Sheet – Term Facility     Exhibit B – Page 10 

 

 

Refinancing Term Facility: The Borrower shall have the right to refinance and/or
replace the Term Loans (and loans and commitments under any Incremental Term
Facility) in whole or in part with (x) one or more new term facilities (each, a
“Refinancing Term Facility”) under the Credit Documentation with the consent of
the Borrower and the institutions providing such Refinancing Term Facility
and/or (y) one or more series of notes or loans, in the case of each of clause
(x) and (y), that will be pari passu or junior in right of payment and be
secured by the Collateral on a pari passu or junior basis with the remaining
portion of the Term Facility or be unsecured (such notes or loans, the
“Refinancing Notes”); provided, that       (a) any Refinancing Term Facility or
issue of Refinancing Notes that is pari passu or junior with respect to security
shall be subject to a customary intercreditor agreement, the material terms of
which shall be reasonably acceptable to the Agent and the Borrower,       (b) no
Refinancing Term Facility or Refinancing Notes shall mature prior to the latest
maturity date of the Term Facility being refinanced or replaced and no
Refinancing Term Facility or Refinancing Notes shall have a shorter weighted
average life than the Term Loans being refinanced or replaced,       (c) any
Refinancing Term Facility or issuance of Refinancing Notes shall have pricing
(including interest, fees and premiums), optional prepayment and redemption
terms as may be agreed to by the Borrower and the lenders party thereto,      
(d) if any such Refinancing Term Facility or issuance of Refinancing Notes is
secured, it shall not be secured by any assets other than the Collateral,      
(e) if any such Refinancing Term Facility or issuance of Refinancing Notes is
guaranteed, it shall not be guaranteed by any subsidiaries of the Borrower other
than the Guarantors,       (f) the other terms and conditions (excluding those
referenced in clauses (b) through (f) above) of such Refinancing Term Facility
or issuance of Refinancing Notes shall be substantially identical to, or (taken
as a whole) not materially more favorable (as reasonably determined by the
Borrower) to the lenders providing such Refinancing Term Facility or the holders
of such Refinancing Notes than those applicable to the loans or commitments
being refinancing or replaced (except for covenants or other provisions
applicable only to periods after the latest final maturity date of the relevant
loans or commitments existing at the time of such refinancing or replacement) or
such terms shall be current market terms and conditions (taken as a whole) at
the time of incurrence or issuance for such type of indebtedness (as reasonably
determined by the Borrower),

 

 Term Sheet – Term Facility     Exhibit B – Page 11 

 

 

  (g) except to the extent otherwise permitted under the Credit Documentation,
the aggregate principal amount of any Refinancing Term Facility or issuance of
Refinancing Notes shall not exceed the aggregate principal amount of
indebtedness and commitments being refinanced or replaced therewith, plus
interest, premiums, fees and expenses, and       (h) no Refinancing Term
Facility shall share more favorably than ratably in any mandatory prepayment of
the Term Loans.     CERTAIN PAYMENT PROVISIONS   Fees and Interest Rates: As set
forth on Annex I hereto.       Closing Fees: As set forth in the Fee Letter.    
Optional Prepayments: Term Loans may be prepaid, in whole or in part, without
premium or penalty (except as described under the heading “Term Loan Prepayment
Fee” below), in minimum amounts to be agreed, at the option of the Borrower at
any time upon 1 business day’s (or, in the case of a prepayment of Eurodollar
Loans (as defined in Annex I hereto), 3 business days’) prior notice, subject to
reimbursement of the Lenders’ actual redeployment costs in the case of a
prepayment of Eurodollar Loans prior to the last day of the relevant interest
period.  Optional prepayments of the Term Loans shall be applied to the Term
Loans and the installments thereof as directed by the Borrower (or, in the
absence of direction from the Borrower, in the direct order of maturity).    
Term Loan Prepayment Fee: Any Repricing Transaction (as defined below)
consummated prior to the date that is 6 months after the Closing Date will be
subject to a prepayment premium of 1.00% on the principal amount of the initial
Term Loans prepaid or, in the case of any amendment, the principal amount of the
relevant initial Term Loans outstanding immediately prior to (and subject to)
such amendment (including the principal amount of any initial Term Loans of any
Lender which are required to be assigned in accordance with the “yank-a-bank”
provisions set forth in the Credit Documentation as a result of such Lender’s
failure to consent to such amendment).

 

 Term Sheet – Term Facility     Exhibit B – Page 12 

 

 

  For purposes of the Credit Documentation, “Repricing Transaction” means the
refinancing or repricing by the Borrower of all or any portion of the initial
Term Loans the primary purpose of which is to reduce the all-in-yield applicable
to such Term Loans (x) with the proceeds of any secured term loans incurred or
guaranteed by the Borrower or any Guarantor or (y) in connection with any
amendment to the Credit Documentation, in either case, (i) having or resulting
in an effective interest rate (to be calculated in a manner consistent with that
set forth above in clause (iv) of the proviso to the first sentence under the
heading “Incremental Term Facility” above) as of the date of such refinancing or
repricing that is (and not by virtue of any fluctuation in any “base” rate) less
than the effective interest rate applicable to the initial Term Loans as of the
date of such refinancing or repricing and (ii) in the case of a refinancing of
such Term Loans, the proceeds of which are used to repay, in whole or in part,
the principal of outstanding Term Loans, but excluding, in any such case, any
refinancing or repricing of Term Loans in connection with any Transformative
Acquisition or “change of control” transaction.       “Transformative
Acquisition” shall mean any acquisition or investment by the Borrower or any
Restricted Subsidiary that either (a) is not permitted by the terms of the
Credit Documentation immediately prior to the consummation of such acquisition
or investment or (b) if permitted by the terms of the Credit Documentation
immediately prior to the consummation of such acquisition or investment, would
not provide the Borrower and its subsidiaries with adequate flexibility under
the Credit Documentation for the continuation and/or expansion of their combined
operations following such consummation, as determined by the Borrower acting in
good faith.     Mandatory Prepayments: The following amounts shall be applied to
prepay the Term Loans, in each case with carveouts and exceptions consistent
with the Documentation Considerations:

 

  (a) 100% of the net cash proceeds of any incurrence of debt by the Borrower or
any of its Restricted Subsidiaries (other than debt otherwise permitted under
the Credit Documentation (other than indebtedness incurred pursuant to a
Refinancing Term Facility or an issuance of Refinancing Notes to refinance or
replace the Term Loans or loans under an Incremental Term Facility));        
(b) 100% of the net cash proceeds in excess of, with respect to any single
disposition or series or related dispositions, the greater of $4.0 million and
5% of Consolidated EBITDA (and only to the extent of such excess), and $8.0
million and 10% of Consolidated EBITDA per fiscal year (and only to the extent
of such excess) (the “Asset Sale Thresholds”), of any non-ordinary course sale
or other disposition of assets to be agreed and excluding in any event
dispositions of ABL Priority Collateral (as defined below) to the extent that
the net cash proceeds thereof are required to be applied to repay loans
outstanding under the ABL Facility in order to be in compliance with the
“Borrowing Base” (as defined in the ABL Facility documentation) (subject to
reinvestment of such proceeds in assets useful in the operations of the Borrower
or its subsidiaries within 12 months following receipt (or, if the Borrower or
its subsidiaries have committed to reinvest such proceeds within such 12-month
period, reinvestment within 6 months following such 12-month period));

 

 Term Sheet – Term Facility     Exhibit B – Page 13 

 

 

  (c) 50% of Excess Cash Flow (to be defined in a manner consistent with the
Documentation Considerations, but in any event to take into account the
provisions described below) for each fiscal year of the Borrower (commencing
with the fiscal year ending October 31, 2019); provided, that:

 

  (i) any such Excess Cash Flow prepayment shall be required only if the amount
of the prepayment exceeds $7.5 million and only to the extent in excess thereof,
        (ii) the foregoing percentage shall be reduced to 25% and 0% for any
fiscal year with respect to which the First Lien Leverage Ratio (at the time of
the respective payment and recalculated to give pro forma effect to any such
paydown or reduction) does not exceed 0.50:1.00 and 1.00:1.00, respectively,
less than the First Lien Leverage Ratio on the Closing Date,         (iii) at
the option of the Borrower, the amount of such Excess Cash Flow prepayment shall
be reduced on a dollar-for-dollar basis by the amount of (x) (A) voluntary
prepayments of any Term Loan, any Incremental Term Facility, any Incremental
Equivalent Debt, any Refinancing Facility, any Refinancing Notes, any
indebtedness incurred under the Ratio Debt Basket, and/or any other
indebtedness, in each case, that is secured on a pari passu basis with the Term
Loans and (B) voluntary prepayments of the ABL Facility (to the extent
accompanied by a permanent reduction of the corresponding commitment) and (y)
any reduction in the outstanding principal amount of any Term Loan, any
Incremental Term Facility, any Incremental Equivalent Debt, any Refinancing
Facility, any Refinancing Notes, any indebtedness incurred under the Ratio Debt
Basket, and/or any other indebtedness, in each case, that is secured on a pari
passu basis with the Term Loans resulting from assignments to (and purchases by)
the Borrower or any Restricted Subsidiary (including loan buy-backs pursuant to
Dutch auctions offered to all Lenders of the applicable class on a pro rata
basis or open-market purchases permitted under the paragraph below entitled
“Assignments and Participations”), in each case to the extent of the amount of
cash paid by the Borrower or any such Restricted Subsidiary in connection with
the relevant assignments and purchases in each case of clauses (x) and (y), (i)
except to the extent financed with long-term indebtedness and (ii) without
duplication in any other Excess Cash Flow period, made during such fiscal year
or after  year-end and prior to any Excess Cash Flow prepayment date, and

 

 Term Sheet – Term Facility     Exhibit B – Page 14 

 

 

  (iv) Excess Cash Flow shall be reduced by amounts used for capital
expenditures, acquisitions and certain other investments (including investments
in joint ventures), certain repayments and prepayments of long-term indebtedness
(without duplication of amounts referenced in clause (iii) above), and certain
restricted payments made during such fiscal year, and, at the option of the
Borrower, made prior to the date of such Excess Cash Flow prepayment or (except
with respect to restricted payments) contractually committed to be made during
such fiscal year or prior to the date of such Excess Cash Flow prepayment
(without duplication in any other Excess Cash Flow period and except to the
extent financed with long-term indebtedness); provided that if the amount of
cash (not financed with indebtedness) actually utilized during the four fiscal
quarters following such fiscal year is less than the committed amount, the
difference shall be deducted from Excess Cash Flow for the succeeding fiscal
year.

 

  Mandatory prepayments of the Term Loans shall be applied to the installments
thereof as directed by the Borrower (or, in the absence of direction from the
Borrower, in the direct order of maturity); provided, that the Credit
Documentation will provide that, in the case of any mandatory prepayment in
respect of any asset sale or casualty or condemnation event, the Borrower may
apply the net cash proceeds thereof ratably to the payment of the Term Loans and
any other indebtedness that is secured on a pari passu basis with the Term
Loans.

 

 Term Sheet – Term Facility     Exhibit B – Page 15 

 

 

  All mandatory prepayments described under clauses (b) and (c) above, to the
extent attributable to Foreign Subsidiaries, will be subject to permissibility
under local law (e.g., financial assistance, corporate benefit, thin
capitalization, capital maintenance and similar legal principles, restrictions
on upstreaming of cash intra group and the fiduciary and statutory duties of the
directors of the relevant subsidiaries); provided that the Borrower shall use
commercially reasonable efforts to take all actions required by applicable law
to permit the repatriation of the relevant amounts.  Further, if the Borrower
determines in good faith that the Borrower or any Restricted Subsidiary would
incur an adverse tax liability that is not de minimis (including any withholding
tax) if all or a portion of the funds required to make a mandatory prepayment
were upstreamed or transferred as a distribution or dividend (a “Restricted
Amount”), the amount the Borrower will be required to mandatorily prepay shall
be reduced by the Restricted Amount until such time as it may upstream or
transfer such Restricted Amount, to the extent available, without incurring such
tax liability. Notwithstanding anything to the contrary in the foregoing, in
each case, any such prepayment shall no longer be required to be made with
respect to any such amounts that, after the use of such commercially reasonable
efforts, have not been repatriated prior to the date that is one year after the
date the original prepayment was required to be made.       Any Lender (each a
“Declining Lender”) may elect not to accept any mandatory prepayment, but in the
case of clause (a) above, solely to the extent not representing a refinancing of
the Term Loans.  Any prepayment amount declined by a Declining Lender (such
declined payment, the “Declined Proceeds”) shall be an addition to the Available
Basket (as defined below).     Collateral: Subject to the Limited Conditionality
Provision and the provisions of the immediately following paragraphs, the
Borrower Obligations with respect to the Term Facility and the obligations of
each other Loan Party under the Term Guaranty shall be secured by (a) a
perfected, first-priority security interest in (i) all of the stock (or other
ownership interests) in, and held by, each Loan Party (which, in the case of
equity interests held by a Loan Party in any CFC or any CFC Holdco, shall be
limited to 65% of the voting stock of such CFC or CFC Holdco (and none of the
equity interests of any subsidiary thereof)), (ii) intellectual property of the
Loan Parties, (iii) owned real property, leased real property, any plants,
equipment, machinery, related fixtures and rolling stock and (iv) all other
tangible and intangible assets of the Loan Parties to the extent not
constituting ABL Priority Collateral (as defined below) and all proceeds of the
foregoing (the collateral described in this clause (a), the “Term Priority
Collateral”); and (b) a perfected second-priority security interest (subject to
permitted liens and other exceptions set forth in the ABL Facility
documentation) in each Loan Party’s now owned or hereafter acquired personal
property consisting of cash, accounts receivable, books and records, chattel
paper, deposit, securities and operating accounts (and all cash, checks and
other negotiable instruments, funds and other evidences of payment held therein,
but other than the accounts in which net cash proceeds from the sale of Term
Priority Collateral are deposited pending reinvestment, which accounts are
subject to a first-priority lien in favor of the Agent), inventory and all
documents, instruments, and general intangibles related to any of the foregoing
of the Loan Parties now owned and hereafter acquired, and all proceeds and
products thereof (the collateral described in this clause (b), the “ABL Priority
Collateral” and, together with the Term Priority Collateral, the “Collateral”),
in each case, subject to permitted liens and to certain customary exceptions and
excluding Excluded Assets (as defined below).

 

 Term Sheet – Term Facility     Exhibit B – Page 16 

 

 

  Notwithstanding the foregoing, the Collateral will exclude (collectively, the
“Excluded Assets”):

 

  (a) all leasehold real property,         (b) all fee-owned real property with
a fair market value (as reasonably estimated by the Borrower) of less than $5.0
million,         (c) interests in joint ventures and non-wholly-owned
subsidiaries,         (d) the capital stock of (i) captive insurance
subsidiaries, (ii) not-for-profit subsidiaries and/or (ii) Unrestricted
Subsidiaries,, in each case to the except to the extent that such person is a
Guarantor or a security interest therein can be perfected by the filing of
Uniform Commercial Code financing statements without violating or conflicting
with any agreement or instrument to which such entity or the capital stock
thereof are subject,         (e) margin stock,         (f) assets the grant or
perfection of a security interest in which would result in material adverse tax
consequences as reasonably determined by the Borrower (in consultation with the
Agent),         (g) any property or asset the grant or perfection of a security
interest in which would require governmental consent, approval, license or
authorization (unless such consent, approval, license or authorization has been
obtained), after giving effect to any applicable anti-assignment provision of
the UCC or other applicable law and other than proceeds thereof to the extent
that the assignment of the same is effective under the UCC or other applicable
law notwithstanding such consent or restriction,         (h) any “intent-to-use”
trademark application prior to the filing of a “Statement of Use”, “Declaration
of Use”, “Amendment to Allege Use” or similar notice with respect thereto, to
the extent, if any, that, and solely during the period, if any, in which, the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark application under applicable law,

 

 Term Sheet – Term Facility     Exhibit B – Page 17 

 

 

  (i) commercial tort claims below a threshold to be agreed,         (j) any
lease, license or agreement or any property subject to a purchase money security
interest, capital lease or a similar arrangement permitted by the credit
agreement to the extent that a grant of a security interest therein would
violate or invalidate such lease, license or agreement or purchase money or
similar arrangement or trigger a right of termination in favor of any other
party thereto after giving effect to the applicable anti-assignment provisions
of the UCC or other applicable law,         (k) letter of credit rights with a
value less than an amount to be mutually agreed (other than those constituting
supporting obligations of other Collateral as to which perfection of the
security interest in such other Collateral may be accomplished by the filing of
a UCC-1 financing statement (it being understood that no actions shall be
required to perfect a security interest in letter of credit rights, other than
the filing of a Uniform Commercial Code financing statement)),         (l)
except to the extent perfected by filing of a UCC-1 financing statement, any
assets located outside the United States or assets that require action under the
law of any non-U.S. jurisdiction to create or perfect a security interest in
such assets under such non-U.S. jurisdiction, including any intellectual
property registered in any non-U.S. jurisdiction,         (m) payroll and other
employee wage and benefit accounts, tax accounts, including, without limitation,
sales tax accounts, escrow accounts and fiduciary or trust accounts,         (n)
governmental licenses and state or local franchises, charters and
authorizations, and any other property and assets to the extent that the Agent
may not validly possess a security interest therein under, or such security
interest is restricted by, applicable laws (including, without limitation, rules
and regulations) or the pledge or creation of a security interest in which would
require governmental consent, approval, license or authorization that has not
been obtained (unless such consent, approval, license or authorization has been
obtained) (it being understood that there shall be no requirement to obtain such
governmental consent, approval, license or authorization), other than to the
extent such prohibition or limitation is rendered ineffective under the UCC or
other applicable law notwithstanding such prohibition,

 

 Term Sheet – Term Facility     Exhibit B – Page 18 

 

 

  (o) other exceptions to be agreed consistent with the Documentation
Considerations or otherwise reasonably satisfactory to the Agent and the
Borrower.

 

  Notwithstanding anything to the contrary contained herein:

 

  (a) no Loan Party shall be required to grant a security interest in or a
pledge of any asset or perfect a security interest in any Collateral to the
extent (A) the cost, burden, difficulty or consequence of obtaining or
perfecting a security interest therein outweighs the benefit of the security
afforded thereby as reasonably determined by the Borrower and the Agent or (B)
the grant or perfection of a security interest in such asset or Collateral, as
applicable, would be prohibited by applicable law,         (b) no action outside
of the United States shall be required in order to create or perfect any
security interest in any asset located outside of the United States, and no
non-US law security or pledge agreement or foreign intellectual property filing,
search or schedule shall be required,         (c) any required mortgage will be
permitted to be delivered after the Closing Date in accordance with the Limited
Conditionality Provision,         (d) the Loan Parties shall not be required to
seek any landlord lien waiver, estoppel, warehouseman waiver or other collateral
access or similar letter or agreement,         (e) no action shall be required
to obtain perfection through control agreements or other control arrangements
(other than control of pledged capital stock and promissory notes having a value
above a threshold to be agreed, in each case, to the extent constituting
Collateral and otherwise required above),         (f) the following Collateral
shall not be required to be perfected (other than to the extent perfected by the
filing of a UCC financing statement):

 

  (i) the capital stock of (A) any Immaterial Subsidiary and/or (B) any person
that is not a subsidiary which, if a subsidiary, would constitute an Immaterial
Subsidiary, and         (ii) letter of credit rights with a value less than an
amount to be mutually agreed, and

 

 Term Sheet – Term Facility     Exhibit B – Page 19 

 

 

  (g) the guaranty and security documents will contain such other exceptions and
qualifications as the Borrower and the Agent may reasonably agree.

 

Ranking: The lien priority, relative rights and other creditors’ rights matters
in respect of the Term Facility and the ABL Facility will be set forth in a
customary intercreditor agreement (the  “Intercreditor Agreement”), which shall
be consistent with the Documentation Considerations (as defined below) and/or
otherwise reasonably satisfactory to the Borrower, the Agent and the agent under
the ABL Facility.  For the avoidance of doubt, the Intercreditor Agreement will
permit, among other things, (a) additional indebtedness permitted to be incurred
pursuant to Incremental Term Facilities and any Incremental Equivalent Debt,
(b) additional indebtedness under the ABL Facility permitted to be incurred
pursuant to the any incremental facility provisions thereunder and
(c) refinancing indebtedness permitted thereunder in respect of any of the
foregoing.       In addition, and subject, to the Intercreditor Agreement, the
Credit Documentation will authorize and require the Agent to enter into
additional intercreditor agreements (each, an “Additional Intercreditor
Agreement”) which allow (at the Borrower’s option) additional debt that is
permitted to be incurred and secured under the Credit Documentation to be
secured by a lien on the Collateral that is pari passu with or junior to the
lien on the Collateral securing the Term Facility.     CONDITIONS The only
conditions precedent to the availability of the Term Facility on the Closing
Date shall be those set forth in Exhibit C hereto (subject to the Limited
Conditionality Provision).     DOCUMENTATION       Credit Documentation: The
definitive financing documentation for the Term Facility (including the
Intercreditor Agreement, the “Credit Documentation”) will contain the terms and
conditions set forth in the Commitment Letter (as such terms may be modified by
the “Market Flex” provisions of the Fee Letter) and such other terms as the
Borrower and the Lead Arrangers may agree; it being understood and agreed that
the Credit Documentation shall:

 

  (a) give due regard to that certain Term Loan Agreement, dated as of February
27, 2017, among Hennessy Capital Acquisition Corp. II, as Holdings, Daseke
Companies, Inc., as the Borrower, the lenders party thereto and Credit Suisse
AG, Cayman Islands Branch, as Administrative Agent (the “Precedent Agreement”);
        (b) not contain any conditions to the availability and initial funding
of the Term Facility on the Closing Date other than as set forth on Exhibit C;

 

 Term Sheet – Term Facility     Exhibit B – Page 20 

 

 

  (c) subject to the right to exercise the Flex Provisions, contain only those
mandatory prepayments, representations and warranties, affirmative, financial
and negative covenants and events of default expressly set forth in this Exhibit
B, in each case, applicable to the Borrower and its Restricted Subsidiaries (and
Holdings and Intermediate Holdings in certain limited circumstances), which
shall be subject to standards, qualifications, thresholds, exceptions for
materiality and/or otherwise and “baskets,” grace and cure periods, in each
case, consistent (where applicable) with the Documentation Considerations; it
being understood and agreed that (i) certain customary exceptions that are
subject to a monetary cap shall include a “grower” component based on a
percentage of, at the Borrower’s election prior to launch of syndication of the
Term Facility, either consolidated total assets or Consolidated EBITDA of the
Borrower that is equivalent to the initial monetary cap on the Closing Date; and
(ii) to the extent that the Credit Documentation requires (x) compliance with
any financial ratio or test, (y) the absence of any default or event of default
(or any type of default or event of default) or (z) compliance with any cap
expressed as a percentage of Consolidated EBITDA or Consolidated Total Assets as
a condition to the consummation of any acquisition or similar investment or the
incurrence of any indebtedness in connection therewith, the determination of
whether the relevant condition is satisfied shall be made at the time of the
execution of the definitive documentation with respect to the relevant
acquisition or other investment, after giving effect to such acquisition or
other investment and any related indebtedness on a pro forma basis (it being
understood that in connection with any subsequent calculation of any ratio or
basket availability with respect to any acquisition or similar investment or
incurrence of any indebtedness in connection therewith on or following such date
of execution of such definitive documentation and prior to the earlier of the
date on which such acquisition or investment is consummated or such definitive
documentation is terminated or expires without consummation of such acquisition
or investment, any such ratio or basket shall be calculated on a pro forma basis
assuming such acquisition or investment (and other transactions in connection
therewith, including any incurrence of indebtedness and the use of proceeds
thereof) have been consummated);

 

 Term Sheet – Term Facility     Exhibit B – Page 21 

 

 

  (d) in the event the Fixed Incremental Amount is intended to be utilized
together with the Incremental Incurrence-Based Component in a single transaction
or series of related transactions, provide that (i) compliance with or
satisfaction of any applicable financial ratios or tests for the portion of such
indebtedness or other applicable transaction or action to be incurred under the
Incremental Incurrence-Based Component shall first be calculated without giving
effect to amounts being utilized pursuant to the Fixed Incremental Amount, but
giving full pro forma effect to all applicable and related transactions
(including, subject to the foregoing with respect to fixed baskets, any
incurrence and repayments of indebtedness) and all other permitted pro forma
adjustments (except that the incurrence or repayment of any debt under the ABL
Facility and/or any incremental facilities under the ABL Facility immediately
prior to or in connection therewith shall be disregarded), and (ii) thereafter,
incurrence of the portion of such indebtedness or other applicable transaction
or action to be incurred under the Fixed Incremental Amount shall be calculated;
        (e) give due regard to:

 

  (i) the operational and strategic requirements of the Borrower, the Target,
and their respective subsidiaries in light of their consolidated capital
structure, size, industry and practices (including, without limitation, the
leverage profile and projected free cash flow generation of the Borrower, the
Target and their respective subsidiaries), in each case, after giving effect to
the Transactions,         (ii) the model delivered by the Sponsor on May 27,
2018 (the “Projections”),         (iii) customary EU bail-in provisions; and    
    (iv) operational requirements of the Agent to the extent not in conflict
with the term hereof;

 

  (the items described in clauses (a) through (e), collectively, the
“Documentation Considerations”); and

 

  (f) be negotiated in good faith by the Borrower and the Commitment Parties
giving effect to the Limited Conditionality Provision so that the Credit
Documentation is finalized as promptly as practicable after the acceptance of
the Commitment Letter giving due regard to the expected Closing Date.

 

 Term Sheet – Term Facility     Exhibit B – Page 22 

 

 

Representations and Warranties:

Limited to the following (to be applicable to the Borrower and its Restricted
Subsidiaries, and for certain representations, Holdings, and subject to
exceptions, qualifications and limitations for materiality and Material Adverse
Effect as defined below): organizational existence; organizational power and
authority; due authorization, execution and delivery of the Credit
Documentation; enforceability of the Credit Documentation; no conflicts of the
Credit Documentation with applicable law, organizational documents or
contractual obligations; financial statements; no Material Adverse Effect (after
the Closing Date); capitalization of subsidiaries as of the Closing Date;
compliance with law; accuracy in all material respects of the certification (the
“Beneficial Ownership Certification”) regarding beneficial ownership as required
by 31 C.F.R. § 1010.230 (the “Beneficial Ownership Regulation”); FCPA, OFAC and
the PATRIOT Act and other anti-terrorism, anti-bribery, anti-terrorism and
anti-money laundering laws; governmental approvals and consents (as such
approvals and consents pertain to the Credit Documentation); ERISA and labor
matters; environmental matters; litigation; ownership of property (including
intellectual property); taxes; Federal Reserve margin regulations; Investment
Company Act; accuracy of disclosure as of the Closing Date (to be consistent
with the “10b-5” representation in the Commitment Letter but without a knowledge
qualifier); solvency (to be defined in a manner consistent with Annex I to
Exhibit C) of Holdings and its Subsidiaries, on a consolidated basis, on the
Closing Date; and the creation, validity, perfection and priority of security
interests.

 

“Material Adverse Effect” means (a) on the Closing Date, “Material Adverse
Effect” (as defined in the Merger Agreement) and (b) at any time thereafter, a
material adverse effect on (i) the business, financial condition or results of
operations, in each case, of the Borrower and its Restricted Subsidiaries (taken
as a whole), (ii) the ability of the Borrower and the Guarantors (taken as a
whole) to perform their payment obligations under the Credit Documentation, or
(iii) the rights and remedies, taken as a whole, of the Agent and the Lenders
under the Credit Documentation.

 

 Term Sheet – Term Facility     Exhibit B – Page 23 

 

 

Affirmative Covenants: Limited to the following (to be applicable to the
Borrower and its Restricted Subsidiaries and, in certain limited circumstances,
Holdings): delivery of (a) annual audited financial statements of Holdings
within 90 days of the end of each fiscal year accompanied by an opinion of a
nationally-recognized independent accounting firm that is not subject to (i) a
“going concern” qualification (other than a “going concern” qualification
resulting from the impending maturity of any indebtedness, including the Term
Facility or the ABL Facility, within the 4 fiscal quarter period following the
relevant audit opinion, or any actual or prospective breach of any financial
covenant) or (ii) a qualification as to the scope of the relevant audit, (b)
quarterly unaudited financial statements of Holdings (for each of the first 3
fiscal quarters of each fiscal year) within 45 days of the end of each fiscal
quarter, in the case of each of clause (a) and (b) with customary MD&A
disclosure; (c) an annual budget within 60 days of the end of each fiscal year,
(d) other information reasonably requested by the Agent, (e) concurrently with
the delivery of annual and quarterly financial statements, a compliance
certificate, and (f) notices of default and certain other events that would
reasonably be expected to have a Material Adverse Effect; maintenance of books
and records; maintenance of existence; compliance with laws (including, without
limitation, ERISA and environmental laws); FCPA, OFAC and the PATRIOT Act
(including delivery of information for purposes of compliance with applicable
“know your customer” requirements under the PATRIOT Act or other applicable
anti-money laundering laws); maintenance of property and insurance; payment of
taxes; right of the Agent to inspect property and books and records (subject,
absent a continuing event of default, to frequency and cost reimbursement
limitations); commercially reasonable efforts to maintain public corporate and
public corporate family ratings and public facility ratings by each of S&P and
Moody’s (but not to maintain a specific rating); use of proceeds; designation of
Unrestricted Subsidiaries; and further assurances on guaranty and Collateral
matters (including, without limitation, with respect to additional guarantees
and security interests in after-acquired property), subject to the parameters
set forth under “Collateral” above.     Financial Covenant: None.     Negative
Covenants: Limited to the following (applicable to the Borrower and its
Restricted Subsidiaries and, in the case of the passive holding company covenant
set forth below, Holdings and Intermediate Holdings):

 

  (a) indebtedness (including guarantee obligations in respect of indebtedness),
with baskets and exceptions for, among other things,

 

  (i) purchase money indebtedness and capital leases in an aggregate outstanding
principal amount not to exceed the greater of $41.0 million and 50% of
Consolidated EBITDA,         (ii) Permitted Surviving Debt,         (iii) other
senior, senior subordinated or subordinated debt so long as so long as (i) no
event of default is then continuing or would be caused thereby (provided in the
case of a Limited Condition Transaction there shall be no event of default then
continuing on the LCT Test Date and no payment or bankruptcy (with respect to
the Borrower) event of default upon consummation of such transaction) and (ii),
after giving pro forma effect thereto, including the application of the proceeds
thereof:

 

 Term Sheet – Term Facility     Exhibit B – Page 24 

 

 

  (A) if such debt is secured by a lien on the Term Priority Collateral that is
pari passu with the lien securing the Term Facility, the First Lien Leverage
Ratio does not exceed the First Lien Leverage Ratio on the Closing Date (or, in
the case of any such indebtedness that is incurred to finance a Permitted
Acquisition or other permitted investment, the First Lien Leverage Ratio then in
effect as of the last day of the most recently ended fiscal quarter for which
financial statements have been delivered to the Agent prior to such date of
determination),         (B) if such debt is secured by a lien on the Term
Priority Collateral that is junior to the lien securing the Term Facility, the
Secured Leverage Ratio does not exceed the Secured Leverage Ratio on the Closing
Date, plus 0.25:1.00 (or, in the case of any such indebtedness that is incurred
to finance a Permitted Acquisition or other permitted investment, the Secured
Leverage Ratio then in effect as of the last day of the most recently ended
fiscal quarter for which financial statements have been delivered to the Agent
prior to such date of determination), or         (C) if such debt is secured by
a lien on any asset that does not constitute Collateral or is unsecured, the
following condition is satisfied: (x) the Total Leverage Ratio does not exceed
the Total Leverage Ratio on the Closing Date plus 0.50:1.00 (or, in the case of
any such indebtedness that is incurred to finance a Permitted Acquisition or
other permitted investment, the Total Leverage Ratio then in effect as of the
last day of the most recently ended fiscal quarter for which financial
statements have been delivered to the Agent prior to such date of determination)
or (y) the Interest Coverage Ratio does not exceed 2.00:1.00 (or, in the case of
any such indebtedness that is incurred to finance a Permitted Acquisition or any
other permitted investment, the Interest Coverage Ratio then in effect as of the
last day of the most recently ended fiscal quarter for which financial
statements have been delivered to the Agent prior to such date of determination)
(this clause (iii), the “Ratio Debt Basket”);

 

 Term Sheet – Term Facility     Exhibit B – Page 25 

 

 

  provided, that (x) the aggregate outstanding principal amount of indebtedness
incurred by Restricted Subsidiaries that are not Loan Parties in reliance on the
Ratio Debt Basket shall not exceed an amount to be agreed, (y) any debt incurred
under the Ratio Debt Basket in the form of loans that are pari passu in right of
payment and secured on a pari passu basis with the Term Loans will be subject to
a “most favored nation” pricing adjustment subject to the exceptions, thresholds
and provisions set forth with respect to Incremental Term Facilities and (z) any
debt incurred pursuant to the Ratio Debt Basket shall not mature prior to the
maturity date of the Term Facility and shall not have a shorter weighted average
life than the Term Loans;

 

  (iv) indebtedness incurred in connection with any Incremental Term Facility,
Refinancing Term Facility and/or in connection with any Refinancing Notes,      
  (v) intercompany debt, subject only to any applicable restrictions in the
investment covenant and subordination in the case of debt owed by Loan Parties
to non-loan Parties,         (vi) debt incurred by non-Loan Parties in an
aggregate outstanding principal amount not to exceed an amount to be agreed,    
    (vii) indebtedness assumed and/or incurred in connection with any Permitted
Acquisition or other permitted Investment so long as (A) no event of default
exists; provided, that in the case of a Limited Condition Transaction, at the
election of the Borrower, such condition shall only be required to be satisfied
on the LCT Test Date, (B) the relevant indebtedness was not incurred in
contemplation of the relevant Permitted Acquisition, and (C) with respect to the
type of indebtedness being incurred, the Borrower shall be in compliance with
the Ratio Debt Basket (this clause (vii), the “Acquisition Debt Basket”),      
  (viii) any Incremental Equivalent Debt; it being understood and agreed that
Incremental Equivalent Debt incurred in the form of loans that are pari passu in
right of payment and secured on a pari passu basis with the Term Loans will be
subject to a “most favored nation” pricing adjustment subject to the exceptions,
thresholds and provisions set forth with respect to Incremental Term Facilities,

 

 Term Sheet – Term Facility     Exhibit B – Page 26 

 

 

  (ix) a general debt basket in an aggregate outstanding principal amount not to
exceed an amount to be agreed,         (x) indebtedness arising under any
derivative transaction not entered into for speculative purposes,         (xi)
indebtedness under the ABL Facility not to exceed the sum of (A) $60.0 million
plus (B) permitted incremental loans under the ABL Facility plus other
obligations under the ABL Facility not constituting principal and, in each case,
together with any permitted refinancing thereof,         (xii) permitted
refinancing indebtedness in respect of permitted indebtedness (other than
indebtedness incurred under replenishable Dollar baskets);

 

  (b) liens, with baskets and exceptions for, among other things,

 

  (i) liens securing any Incremental Term Facility, Refinancing Term Facility
and/or issuance of Refinancing Notes,         (ii) liens securing Permitted
Surviving Debt,         (iii) liens securing purchase money indebtedness and
capital leases permitted to be incurred under clause (a)(i) above,         (iv)
liens on acquired assets, and the stock of acquired entities, securing debt
assumed in connection with any acquisition (so long as such liens were not
created in contemplation of such acquisition),         (v) liens securing the
ABL Facility (including any ABL incremental term facility), subject to the
Intercreditor Agreement,         (vi) liens securing debt incurred in reliance
on the Ratio Debt Basket, having the priorities described therein and subject to
an Additional Intercreditor Agreement,         (vii) liens in respect of secured
permitted refinancing indebtedness,         (viii) a general lien basket in an
aggregate outstanding principal amount not to exceed an amount to be agreed,

 

 Term Sheet – Term Facility     Exhibit B – Page 27 

 

 

  (ix) liens on Collateral securing Incremental Equivalent Debt, subject to an
Additional Intercreditor Agreement;

 

  (c) mergers, consolidations, liquidations and dissolutions;         (d) sales,
dispositions or transfers (“Dispositions”) of assets with a fair market value in
excess of an amount to be mutually agreed, with baskets and exceptions for,
among other things,

 

  (i) Dispositions in the ordinary course of business of inventory, obsolete,
surplus or worn out property and property no longer useful in the business,    
    (ii) Dispositions of any assets on an unlimited basis for fair market value
as determined in good faith by the Borrower, so long as (A) with respect to
Dispositions in excess of an amount to be agreed, at least 75% of the
consideration consists of cash or cash equivalents and Designated Non-Cash
Consideration (to be defined giving effect to the Documentation Considerations)
not to exceed an amount to be agreed, (B) the relevant Disposition is subject to
the terms set forth in the mandatory prepayment requirements in the Credit
Documentation and (C) no event of default exists on the date on which the
agreement governing the relevant Disposition is executed,         (iii)
Dispositions of any asset in connection with casualty or condemnation events,  
      (iv) Dispositions of investments in joint ventures to the extent required
by, or made pursuant to, buy/sell arrangements between joint venture or similar
parties set forth in the relevant joint venture arrangements and/or similar
binding arrangements,         (v) sale leaseback transactions in an aggregate
amount not to exceed an amount to be agreed,         (vi) Dispositions of
non-core assets acquired in connection with an acquisition and designated as
such within 90 days of such acquisition, subject to no event of default,
application of the proceeds in accordance with the mandatory prepayment
provisions of the Credit Documentation and a cap to be agreed, and         (vii)
other Dispositions in an aggregate amount not to exceed an amount to be agreed;

 

 Term Sheet – Term Facility     Exhibit B – Page 28 

 

 

  it being understood that the lien on any Collateral that is the subject of a
Disposition permitted under the Credit Documentation will be automatically
released upon the consummation of such Disposition;

 

  (e) dividends or distributions on, or redemptions or repurchases of, the
capital stock of the Borrower (“Restricted Payments”), with exceptions for,
among other things,

 

  (i) distributions to Holdings to pay (or to make distributions to any direct
or indirect parent of Holdings to pay) taxes due and payable by Holdings (or any
direct or indirect parent of Holdings) to any taxing authority and that are
attributable to the income or operation of the Borrower or its subsidiaries,
including any consolidated, combined or similar income tax liabilities
attributable to taxable income of Borrower and its Restricted Subsidiaries,
operating expenses in the ordinary course and other corporate overhead,
franchise and similar taxes required to maintain its corporate existence and
fees and expenses of debt or equity offerings (whether or not successful),      
  (ii) distributions to Holdings to fund (or to make distributions to any direct
or indirect parent of Holdings to fund) the repurchase or redemption of the
capital stock of Holdings, or its direct or indirect parents, in each case, held
by future, current or former directors, officers, employees, members of
management and consultants and/or their respective estates, heirs, family
members, spouses, domestic partners, former spouses or former domestic partners
in an amount not to exceed an amount to be agreed per fiscal year, with unused
amounts permitted to be carried forward to the two subsequent fiscal years,    
    (iii) Restricted Payments using the Available Basket, subject only to no
event of default,         (iv) additional Restricted Payments, subject only to
(A) compliance, on a pro forma basis, with a Total Leverage Ratio of 1.25x
inside the Total Leverage Ratio on the Closing Date and (B) no event of default,
        (v) general basket for Restricted Payments in an amount to be agreed
consistent with the Documentation Considerations, subject only to no event of
default, and

 

 Term Sheet – Term Facility     Exhibit B – Page 29 

 

 

  (vi) to the extent constituting a Restricted Payment, Restricted Payments made
in connection with or in order to consummate the Transactions.

 

  (f) acquisitions of equity interests, investments, loans and advances
(“Investments”), with exceptions for, among other things,

 

  (i) Investments in any Restricted Subsidiary; provided, that the aggregate
outstanding amount of Investments made by Loan Parties in any Restricted
Subsidiary that is not a Loan Party will be limited to an amount to be agreed,  
      (ii) Investments using the Available Basket,         (iii) Investments in
joint ventures and Unrestricted Subsidiaries in an aggregate outstanding amount
not to exceed an amount to be agreed,         (iv) Permitted Acquisitions (as
defined below),         (v) additional Investments, subject only to (A)
compliance, on a pro forma basis, with a Total Leverage Ratio of 0.75x inside
the Total Leverage Ratio on the Closing Date and (B) no event of default, and  
      (vi) a general basket for investments in an amount to be agreed consistent
with the Document Considerations.

 

  (g) (i) prepayments, redemptions and repurchases (any such prepayment,
redemption or repurchase, a “Restricted Debt Payment”) of any material
subordinated debt and junior lien debt (“Restricted Debt”) (and excluding, for
the avoidance of doubt, regularly scheduled interest payments and payment of
fees, expenses and indemnification obligations), other than:

 

  (A) refinancings or exchanges of Restricted Debt for like or junior debt
subject to conditions to be agreed,         (B) customary AHYDO catch-up
payments,         (C) payments with, or conversions to, Permitted Equity,      
  (D) Restricted Debt Payments using the Available Basket, subject only to no
event of default,

 

 Term Sheet – Term Facility     Exhibit B – Page 30 

 

 

  (E) additional Restricted Debt Payments, subject only to (A) compliance, on a
pro forma basis, with a Total Leverage Ratio of 1.00x inside the Total Leverage
Ratio on the Closing Date and (B) no event of default, and         (F) other
Restricted Debt Payments to be mutually agreed,

 

  (ii) modifications of the terms of Restricted Debt (A) in violation of the
Intercreditor Agreement or any other applicable intercreditor or subordination
agreement or (B) that are materially adverse to the Lenders; and

 

  (h) burdensome agreements (i.e., negative pledge clauses and limitations on
dividends and other distributions by Restricted Subsidiaries);         (i)
passive holding company covenant applicable to each of Holdings and Intermediate
Holdings;         (j) changes in business;         (k) transactions with
affiliates with respect to transactions with a fair market value in excess of
$5.0 million, with exceptions to permit, among others, (i) transactions among
the Borrower and its Restricted Subsidiaries, (ii) the transactions and payments
required under the Merger Agreement, (iii) payments under the Sponsor management
agreement (provided that during a payment or bankruptcy (with respect to the
Borrower) event of default, the management fee shall accrue but the Borrower
shall not pay such fee in cash until the cure or waiver of such event of
default), (iv) the transactions that are for fair market value and on other
terms that, taken as a whole, are no less favorable to the Borrower and its
Restricted Subsidiaries than an arm’s length transaction and (v) other
exceptions to be mutually agreed;         (l) changes in fiscal year; and      
  (m) amendments of organizational documents of the Loan Parties that are
materially adverse to the Lenders.

 

  The limitations on Investments (including Permitted Acquisitions), Restricted
Payments and Restricted Debt Payments referenced above shall be subject to a
carve-out for a “building” basket (the “Available Basket”) in a cumulative
amount equal to:

 

 Term Sheet – Term Facility     Exhibit B – Page 31 

 

 

  (a) the greater of $33.0 million and 40% of Consolidated EBITDA, plus        
(b) without duplication:

 

  (i) a growth amount (the “Growth Amount”) based on an amount (which shall not
be less than zero) equal to the retained portion of Excess Cash Flow (i.e.
Excess Cash Flow not otherwise required to be applied to prepay the Term Loans),
which will accumulate on an annual basis (commencing with the first full fiscal
year for which financial statements are available after the Closing Date), plus
        (ii) the cash proceeds of Permitted Equity of the Borrower and/or its
Restricted Subsidiaries after the Closing Date, plus         (iii) the cash
proceeds of debt and disqualified stock issued after the Closing Date that have
been exchanged or converted into Permitted Equity, plus         (iv) net cash
proceeds of any non-ordinary course sale or other disposition of assets to be
agreed which (A) are not required to be used to prepay the Term Facility because
such net cash proceeds are below the Asset Sale Thresholds and (B) are not
required to be used to repay loans outstanding under the ABL Facility, plus    
    (v) the net cash proceeds of sales of investments made after the Closing
Date using the Available Basket (up to the amount of the original investment),
plus         (vi) cash returns, profits, distributions and similar amounts
received on investments made after the Closing Date using the Available Basket
(up to the amount of the original investment), plus         (vii) the amount of
any investment made by the Borrower and/or any of its Restricted Subsidiaries in
any Unrestricted Subsidiary after the Closing Date using the Available Basket
(up to the amount of the original investment), that has been redesignated as a
Restricted Subsidiary or that has been merged or consolidated into the Borrower
or any of its Restricted Subsidiaries or the fair market value of the assets of
any Unrestricted Subsidiary that have been transferred to the Borrower or any of
its Restricted Subsidiaries, plus

 

 Term Sheet – Term Facility     Exhibit B – Page 32 

 

 

  (viii) any Declined Proceeds;

 

  provided that use of the Available Basket shall not be subject to any
financial performance covenant or any other condition except as noted above.    
  The Credit Documentation will permit the Borrower and its Restricted
Subsidiaries to acquire all or substantially all of the assets of any person or
any line of business or division thereof or the equity interests of any person
(including any Investment which serves to increase the Borrower’s or its
 Restricted Subsidiary’s respective equity ownership in any Restricted
Subsidiary or in any joint venture) that is engaged in a similar business and
becomes a Restricted Subsidiary (each, a “Permitted Acquisition”), in each case
so long as, after giving effect thereto and any indebtedness to be incurred or
assumed in connection therewith, (a) there is no event of default and (b)
Permitted Acquisitions of (x) entities that do not become Guarantors or (y)
assets that are not acquired by a Loan party shall not exceed an aggregate
amount to be agreed; provided, that in the case of a Limited Condition
Transaction, at the election of the Borrower, such condition shall only be
required to be satisfied on the LCT Test Date.     Unrestricted Subsidiaries:
The Credit Documentation will contain provisions pursuant to which, subject to
customary limitations on Investments in Unrestricted Subsidiaries, the Borrower
will be permitted to designate (or re-designate) any existing or subsequently
acquired or organized Restricted Subsidiary as an “unrestricted subsidiary”
(each, an “Unrestricted Subsidiary”) and designate (or re-designate) any such
Unrestricted Subsidiary as a Restricted Subsidiary; provided, that after giving
effect to any such designation or re-designation, (i) no event of default shall
exist (including after giving effect to the reclassification of any investments
in, indebtedness of, and/or liens on the assets of, the relevant subsidiary) and
(ii) the Borrower shall be in compliance with a Total Leverage Ratio that does
not exceed the Total Leverage Ratio as at the Closing Date. Unrestricted
Subsidiaries (and the sale of any equity interests therein or assets thereof)
will not be subject to the mandatory prepayment, representations and warranties,
affirmative or negative covenants or event of default provisions of the Credit
Documentation, and the results of operations and indebtedness of Unrestricted
Subsidiaries will not be taken into account for purposes of determining
compliance with any financial ratio set forth in the Credit Documentation.  No
Restricted Subsidiary may be designated as an Unrestricted Subsidiary under the
Term Facility if it is a Restricted Subsidiary under the ABL Facility.

 

 Term Sheet – Term Facility     Exhibit B – Page 33 

 

 

Events of Default: Limited to the following:  nonpayment of principal when due;
nonpayment of interest, fees or other amounts after 5 business days; material
inaccuracy of a representation or warranty when made or deemed made (subject to
a thirty day grace period in the case of any breached representation (other than
the Specified Representations) that is reasonably capable of being cured);
violation of a covenant (subject, in the case of affirmative covenants (other
than notices of default and the covenant to maintain the organizational
existence of the Borrower), to a grace period of 30 days following written
notice from the Agent); cross default and cross acceleration to material
indebtedness in excess of a threshold amount to be agreed, other than any event
of default related to a breach of the ABL Facility (or any refinancing or
replacement thereof) unless an acceleration (and termination of commitments)
thereunder has occurred); provided that there will be cross default and cross
acceleration to any payment event of default under the ABL Facility; bankruptcy
events with respect to Holdings, Intermediate Holdings, the Borrower or a
Restricted Subsidiary (other than Immaterial Subsidiaries) with a 60-day grace
period for involuntary actions; ERISA events subject to Material Adverse Effect;
material unpaid, final judgments for money in excess of a threshold amount to be
agreed (to the extent not covered by insurance) that have not been vacated,
discharged, stayed or bonded pending appeal within 60 days from the entry
thereof; actual (or assertion by a Loan Party in writing of the) invalidity of
the definitive credit agreement in respect of the Term Facility, any material
Guaranty or material portion of the Collateral or subordination provisions in
respect of material indebtedness in excess of a threshold amount to be agreed
(including the ABL Facility); and a Change of Control.         “Change of
Control” means the earliest to occur of:       (i) the acquisition by any person
or group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act), including any group acting for the purpose of acquiring, holding
or disposing of Securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act, but excluding any employee benefit plan and/or person acting as
the trustee, agent or other fiduciary or administrator therefor), other than one
or more Permitted Holders, of capital stock representing more than the greater
of (x) 35% of the total voting power of all of the outstanding voting stock of
Holdings and (y) the percentage of the total voting power of all the outstanding
voting stock of Holdings owned, directly or indirectly, by the Permitted
Holders;       (ii) occupation of a majority of the seats (other than vacant
seats) on the board of directors of Holdings by Persons who were not directors
of Holdings on the date of this Agreement, or nominated or appointed by the
board of directors of Holdings;       (iii) the Borrower ceasing to be a direct
or indirect wholly-owned subsidiary of Holdings or Intermediate Holdings;

 

 Term Sheet – Term Facility     Exhibit B – Page 34 

 

 

  (iii) the occurrence of a change of control or similar event under the ABL
Facilities Documentation.       “Permitted Holders” means, collectively, the
Sponsor and the other Investors.

 

Voting: Amendments and waivers of the Credit Documentation will require the
approval of Lenders holding more than 50% of the aggregate amount of the Term
Loans (the “Required Lenders”), except that

 

  (a) the consent of each Lender directly and adversely affected thereby shall
be required with respect to:

 

  (i) any reduction in the principal amount of any Term Loan owed to such
Lender,         (ii) any extension of the final maturity of any Term Loan owed
to such Lender or the due date of any interest or fee payment or any scheduled
amortization payment in respect of any Term Loan owed to such Lender,        
(iii) any reduction in the rate of interest (other than a waiver of default
interest) or the amount of any fee owed to such Lender (it being understood that
any change in any definition applicable to any ratio used in the calculation of
such rate of interest or fees (or any component definition thereof) shall not
constitute a reduction in any rate of interest or any fee),         (iv) any
increase in the amount (other than with respect to any Incremental Term Facility
to which such Lender has agreed) of such Lender’s commitment (it being
understood that no waiver of any condition precedent or the waiver of any
default, event of default or mandatory prepayment shall constitute an increase
of any commitment of any Lender),         (v) any extension of the expiry date
of such Lender’s commitment (it being understood that a waiver of any condition
precedent or the waiver of any default, event of default or mandatory prepayment
shall not constitute an extension of any commitment of any Lender), and
reductions of principal or interest without consideration, and

 

 Term Sheet – Term Facility     Exhibit B – Page 35 

 

 

  (vi) any modification to the pro rata sharing and pro rata sharing of payment
provisions, except as otherwise provided in the Credit Documentation, and

 

  (b) the consent of 100% of the Lenders will be required with respect to:

 

  (i)   reductions of any of the voting percentages set forth in the definition
of “Required Lenders”,       (ii)  releases of all or substantially all of the
Collateral (other than in accordance with the Credit Documentation), and      
(iii)  releases of all or substantially all of the value of the Guaranty under
the Term Facility (other than in accordance with the Credit Documentation),

 

  Modifications to provisions regarding pro rata payments or sharing of
payments, in each case, in connection with loan buy-back or similar programs,
“amend and extend” transactions or the addition of one or more tranches of debt
(which may, but are not required to be new money tranches) and the like not
otherwise contemplated hereby shall only require approval of the Required
Lenders, and non-pro rata distributions and commitment reductions will be
permitted in connection with any such loan buy-back or similar programs, amend
and extend transactions or new tranches of debt and as contemplated hereby.    
  The Credit Documentation will contain provisions to permit the amendment and
extension and/or replacement of the Term Facility (including any Incremental
Term Facility), which may be provided by existing Lenders or, subject to the
reasonable consent of the Agent if required under the heading “Assignments and
Participations” below, other persons who become Lenders in connection therewith,
in each case without the consent of any other Lender; provided that any offer to
extend and/or replace the Term Facility will be offered to all existing Lenders
of the class being extended and/or replaced.       The Credit Documentation will
permit the Agent and the Borrower to enter into one or more amendments thereto
to incorporate the provisions of any Incremental Term Facility made available
without any Lender’s consent, so long as the purpose of such amendment is solely
to incorporate the appropriate provisions for such Incremental Term Facility in
the Credit Documentation.

 

 Term Sheet – Term Facility     Exhibit B – Page 36 

 

 

  The Credit Documentation shall contain provisions allowing the Borrower to
replace and/or terminate the commitments of a Lender in connection with, but not
limited to, (i) amendments and waivers requiring the consent of all Lenders or
of all Lenders directly affected thereby (so long as the Required Lenders or a
majority of the relevant group of affected Lenders, as the case may be,
consent), (ii) increased costs and loss of yield, (iii) taxes and (iv) insolvent
Lenders.     Defaulting Lenders: The Credit Documentation will contain customary
limitations on and protections with respect to “defaulting” Lenders, including,
but not limited to, exclusion for purposes of voting.     Assignments and
Participations: The Lenders shall be permitted to assign all or a portion of
their Term Loans and commitments to any person (other than to (a) any
Disqualified Institution, (b) any natural person and (c) except as otherwise
provided herein, the Borrower or any affiliate thereof) with the consent of (i)
the Borrower (not to be unreasonably withheld), unless a payment or bankruptcy
(with respect to the Borrower) event of default has occurred and is continuing
or such assignment is to a Lender, an affiliate of a Lender or an Approved Fund
(as defined below) of a Lender; provided that the Borrower shall be deemed to
have consented to any assignment unless it has objected thereto by delivering
written notice to the Agent within 10 business days after receipt of a written
request for consent thereto and (ii) the Agent (not to be unreasonably withheld
or delayed), unless such assignment is to a Lender, an affiliate of a Lender or
an Approved Fund of a Lender.  Non-pro rata assignments shall be permitted.  In
the case of partial assignments (other than to another Lender, an affiliate of a
Lender or an Approved Fund), the minimum assignment amount shall be $1 million,
unless otherwise agreed by the Borrower and the Agent.  The Agent shall receive
a processing and recordation fee of $3,500 (which fee may be waived or reduced
in the sole discretion of the Agent) in connection with all assignments.      
The Lenders shall also have the right to sell participations in their Term Loans
to other persons (other than any Disqualified Institutions (provided that the
list of Disqualified Institutions (other than affiliates identifiable by name
referred to in the definition of “Disqualified Institution”) is made available
to all Lenders).  Participants shall have the same benefits as the Lenders with
respect to yield protection and increased cost provisions subject to customary
limitations and restrictions.  Voting rights of participants shall be limited to
those matters set forth in clauses (a) and (b) of the first paragraph under
“Voting” with respect to which the affirmative vote of the Lender from which it
purchased its participation would be required.       The list of Disqualified
Institutions (other than affiliates identifiable by name referred to in the
definition of “Disqualified Institution”) shall be made available by the Agent
on a confidential basis to any Lender who specifically requests a copy thereof.

 

 Term Sheet – Term Facility     Exhibit B – Page 37 

 

 

  “Approved Fund” means, with respect to any Lender, any person (other than a
natural person) that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its activities and is administered, advised or managed by (i) such
Lender, (ii) an affiliate of such Lender or (iii) an entity or an affiliate of
an entity that administers, advises or manages such Lender.       The Credit
Documentation shall provide that Term Loans may be purchased by and assigned to
(x) any Non-Debt Fund Affiliate (as defined below) and/or (y) Holdings, the
Borrower and/or any subsidiary of the Borrower (the persons in clauses (x) and
(y) above collectively, “Affiliated Lenders”) on a non-pro rata basis through
Dutch auctions open to all Lenders holding Term Loans on a pro rata basis in
accordance with customary procedures to be agreed and/or open market purchases,
notwithstanding any consent requirements set forth above; provided, that:

 

  (a)        no Affiliated Lender shall be required to make a representation
that, as of the date of any such purchase and assignment, it is not in
possession of MNPI with respect to Holdings, the Borrower and/or any subsidiary
thereof and/or any of their respective securities,       (b)        Term Loans
owned or held by Affiliated Lenders shall be (i) disregarded in the
determination of any Required Lender vote (and such Term Loans shall be deemed
to be voted pro rata to the non-Affiliated Lenders) and (ii) voted by the Agent
in its discretion in connection with any plan of reorganization in an insolvency
proceeding unless such plan effects the holder thereof, in its capacity as such,
in a disproportionately adverse manner relative to the treatment of other
Lenders,       (c)        Term Loans owned or held by Affiliated Lenders shall
not, in the aggregate, exceed 25% of the aggregate outstanding Term Facility at
any time (after giving effect to any substantially simultaneous cancellations
thereof),       (d)        no Affiliated Lender, solely in its capacity as such,
shall be permitted to attend any “lender-only” conference calls or meetings or
receive any related “lender-only” information,       (e)        in the case of
any Dutch auction or open market purchase conducted by Holdings, the Borrower or
any of their subsidiaries, no event of default shall be continuing at the time
of acceptance of bids for the relevant Dutch auction or the confirmation of such
open market purchase,

 

 Term Sheet – Term Facility     Exhibit B – Page 38 

 

 

  (f)        any Term Loans acquired by Holdings, the Borrower or any of their
subsidiaries shall be promptly cancelled, and       (g)        the relevant
Affiliated Lender shall identify itself as such prior to such assignment.      

Notwithstanding the foregoing, (a) the Credit Documentation shall permit (but
not require) any Non-Debt Fund Affiliate to contribute any assigned Term Loans
to Holdings, the Borrower or any their subsidiaries for purposes of cancelling
such Term Loans, (b) each Affiliated Lender shall have the right to vote on any
amendment, modification, waiver or consent that would require the vote of all
Lenders or the vote of all Lenders directly and adversely affected thereby and
(c) no amendment, modification, waiver or consent shall affect any Affiliated
Lender (in its capacity as a Lender) in a manner that is disproportionate to the
effect on any Lender of the same class or that would deprive such Affiliated
Lender of its pro rata share of any payments to which it is entitled.

 

In addition, the Credit Documentation shall provide that the Term Loans may be
purchased by and assigned to any Debt Fund Affiliate (as defined below) on a
non-pro rata basis through Dutch auctions open to all Lenders on a pro rata
basis in accordance with customary procedures and/or open-market purchases;
provided, that for any Required Lender vote, Debt Fund Affiliates may not, in
the aggregate, account for more than 49.9% of the amounts included in
determining whether the Required Lenders have consented to any amendment or
waiver.

      “Non-Debt Fund Affiliate” means the Sponsor and any affiliate of the
Sponsor or the Borrower (other than Holdings, the Borrower or any subsidiary of
the Borrower).       “Debt Fund Affiliate” means (i) any fund managed by, or
under common management with the Sponsor and (ii) any other affiliate of the
Sponsor, another investor in Holdings or Holdings that is a bona fide debt fund
or an investment vehicle that is engaged in the making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
in the ordinary course.

 

 Term Sheet – Term Facility     Exhibit B – Page 39 

 

 

Yield Protection and Taxes: The Credit Documentation shall contain customary
provisions (a) protecting the Lenders against increased costs or loss of yield
resulting from changes in reserve, capital adequacy and other requirements of
law (provided that (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder
or issued in connection therewith or in implementation thereof and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States regulatory authorities,
in each case pursuant to Basel III, shall in the case of each of clauses (i) and
(ii), be deemed to constitute a change in requirements of law, regardless of the
date enacted, adopted, issued, or implemented but solely to the extent the
relevant increased costs or loss of yield would have been included if they had
been imposed under applicable increased cost provisions), in each case, subject
to customary limitations and exceptions (it being understood that requests for
payments on account of increased costs resulting from market disruption shall be
limited to circumstances generally affecting the banking market and when the
Required Lenders have made a request therefor) and (b) indemnifying the Term
Lenders for actual “breakage costs” incurred in connection with, among other
things, any prepayment of a Eurodollar Loan on a day other than the last day of
an interest period with respect thereto.       The Credit Documentation shall
contain a customary tax gross-up with exceptions to be agreed; it being
understood that the gross up obligations shall not apply to U.S. federal
withholding taxes imposed as a result of the failure to comply with the
requirements of current Sections 1471 through 1474 of the Internal Revenue Code
(or any amended or successor provisions that are substantively comparable and
not materially more onerous to comply with), and any current or future
regulations promulgated thereunder or other official guidance or interpretations
issued pursuant thereto and any intergovernmental agreements implementing the
foregoing.       The Credit Documentation shall (a) contain provisions regarding
the timing for asserting a claim in respect of yield protection and/or taxes and
(b) solely with respect to increased costs, require that each Lender asserting
any such claim certify to the Borrower that it is generally requiring
reimbursement for the relevant amounts from similarly situated borrowers under
comparable syndicated credit facilities.       Expenses and Indemnification: The
Borrower shall pay:

 

  (a) if the Closing Date occurs, all reasonable and documented out-of-pocket
expenses of the Agent and the Lead Arrangers incurred on or after the Closing
Date within 30 days of a written demand therefor, together with backup
documentation supporting such reimbursement request, associated with the
syndication of the Term Facility and the preparation, execution, delivery and
administration of the Credit Documentation and any amendment or waiver with
respect thereto (but limited, in the case of legal fees and expenses, to the
actual reasonable and documented out-of-pocket fees, disbursements and other
charges of one counsel to the Agent, in each case as counsel to the Agent and
the Lead Arrangers, taken as a whole (it being understood and agreed that such
counsel shall be the law firm representing the Left Lead Arranger), and, if
reasonably necessary, of one local counsel in any material relevant local
jurisdiction to such persons, taken as a whole), and

 

 Term Sheet – Term Facility     Exhibit B – Page 40 

 

 

  (b) all reasonable and documented out-of-pocket expenses of the Agent and the
Lenders within 30 days of a written demand therefor (but limited, in the case of
legal fees and expenses, to the actual reasonable and documented out-of-pocket
fees, disbursements and other charges of one counsel to the Agent and the
Lenders, taken as a whole, and, if necessary, of one local counsel in any
material relevant jurisdiction to such persons, taken as a whole) in connection
with the enforcement of the Credit Documentation.

 

  The Agent, the Lead Arrangers and the Lenders (and their respective affiliates
and controlling persons (and their respective officers, directors, employees,
partners, agents, advisors and other representatives) (each, together with their
successors and assigns, an “indemnified person”) will be indemnified for and
held harmless against, any losses, claims, damages, liabilities or expenses (but
limited, in the case of legal fees and expenses, to the actual reasonable and
documented out-of-pocket fees, disbursements and other charges of one counsel to
all indemnified persons taken as a whole and, solely in the case of an actual or
reasonably perceived conflict of interest, one additional counsel to all
affected indemnified persons taken as a whole, and, if reasonably necessary, one
local counsel in any relevant jurisdiction to all indemnified persons, taken as
a whole, and solely in the case of any such actual or reasonably perceived
conflict of interest, one additional local counsel to all affected indemnified
persons, taken as a whole, in each relevant jurisdiction) incurred in respect of
the Term Facility or the use or the proposed use of proceeds thereof, except to
the extent (a) they are determined by a final, non-appealable judgment of a
court of competent jurisdiction to have arisen from the gross negligence, bad
faith or willful misconduct of, or material breach of the Credit Documentation
by, such indemnified person or any of such indemnified person’s affiliates,
controlling persons or its or their respective directors, officers, employees,
partners, agents, advisors or other representatives, or (b) they have arisen
from any dispute solely among the indemnified persons (other than any claims
against an indemnified person in its capacity as the Agent or Lead Arranger)
that does not arise out of any act or omission of Holdings, the Borrower, or any
of their respective subsidiaries.  

 

 Term Sheet – Term Facility     Exhibit B – Page 41 

 

 

  None of the indemnified persons, Holdings or any of its affiliates or the
respective directors, officers, employees, agents, advisors or other
representatives of any of the foregoing shall be liable for any special,
indirect, consequential or punitive damages in connection with the Term Facility
(including the use or intended use of the proceeds of the Term Facility) or the
transactions contemplated hereby; provided, that nothing contained in this
sentence shall limit the indemnification obligations to the extent set forth
hereinabove to the extent such special, indirect, consequential or punitive
damages are included in any third party claim in connection with which such
indemnified person is entitled to indemnification hereunder.     Governing Law
and Forum: New York; provided, that, (a) any Credit Documentation that governs
security interests and lien in the Collateral shall be governed by the laws of
the jurisdiction in which such security interest and/or lien is intended to be
created or perfected (subject to the terms hereof) and (b) notwithstanding the
governing law provisions of the Credit Documentation, it is understood and
agreed that (i) the interpretation of the definition of “Material Adverse
Effect” (and whether or not a Material Adverse Effect has occurred), (ii) the
determination of the accuracy of any Specified Merger Agreement Representation
and whether as a result of any inaccuracy thereof either the Borrower or its
applicable affiliate has the right to terminate its obligations under the Merger
Agreement or to decline to consummate the Acquisition and (iii) the
determination of whether the Acquisition has been consummated in accordance with
the terms of the Merger Agreement and, in any case, claims or disputes arising
out of any such interpretation or determination or any aspect thereof shall, in
each case, be governed by, and construed in accordance with, the laws of
Delaware, regardless of the laws that might otherwise govern under applicable
principles of conflicts of laws thereof.     Counsel to the Agent and the Lead
Arrangers: Davis Polk & Wardwell LLP

 

 Term Sheet – Term Facility     Exhibit B – Page 42 

 

 

Annex I to Exhibit B

 

INTEREST RATES

 

Interest Rate Options: The Borrower may elect that the Term Loans bear interest
at a rate per annum equal to (a) ABR, which shall not be less than 1.00%, plus
the Applicable Margin (as defined below) or (b) the Eurodollar Rate, which shall
not be less than 0.00% per annum, plus the Applicable Margin.       As used
herein:       “Applicable Margin” means (a) 3.50% in the case of ABR Loans and
(b) 4.50% in the case of Eurodollar Loans.       Upon the occurrence and during
the continuance of any payment or bankruptcy (with respect to the Borrower)
event of default, overdue amounts shall bear interest, to the fullest extent
permitted by law, at (a) in the case of principal and interest, 2.00% per annum
above the rate then borne by (in the case of such principal) such borrowings or
(in the case of interest) the borrowings to which such overdue amount relates or
(b) in the case of fees, 2.00% per annum in excess of the rate otherwise
applicable to Term Loans maintained as ABR Loans from time to time.     Interest
Payment Dates: In the case of ABR Loans, quarterly in arrears.       In the case
of Eurodollar Loans, on the last day of each relevant interest period and, in
the case of any interest period longer than 3 months, on each successive date 3
months after the first day of such interest period.     Rate Basis: All per
annum rates shall be calculated on the basis of a year of 360 days for actual
days elapsed (or 365 or 366 days, as the case may be, in the case of ABR Loans
based on the “prime rate”).     LIBOR Replacement: If the Agent determines that
adequate and reasonable means do not exist for determining the interest rate
applicable to Eurodollar Loans (including because the London interbank offered
rate component of the Eurodollar Rate (“LIBOR”) is not published on a current
basis or is otherwise not available), and that such circumstances are unlikely
to be temporary, or if the supervisor for the administrator of LIBOR (or a
governmental authority having jurisdiction over the Agent) has made a public
statement identifying a specific date after which LIBOR shall no longer be used
for determining interest rates for loans, then the Agent and the Borrower shall
agree on an alternate rate of interest to LIBOR subject to LIBOR replacement
provisions to be agreed and to be set forth in the Credit Documentation.

 

 Term Sheet – Term Facility     Annex I to Exhibit B – Page 1 

 

 

EXHIBIT C

 

PROJECT BOOM

CONDITIONS

 

The availability and initial funding of the Term Facility on the Closing Date
shall be subject to the satisfaction (or waiver by the Initial Lenders) of
solely the following conditions (subject in each case to the Limited
Conditionality Provision). Capitalized terms used but not otherwise defined
herein have the meanings assigned to such terms in the Commitment Letter to
which this Exhibit C is attached or on Exhibits A or B (including the Annexes
thereto) attached thereto.

 

1.The Credit Documentation shall have been executed and delivered by each of the
Loan Parties party thereto, and the Commitment Parties shall have received:

 

(a)customary closing certificates, borrowing notices and legal opinions,
corporate documents and resolutions/evidence of authority for the Loan Parties;
and

 

(b)a certificate of the chief financial officer (or other officer with
reasonably equivalent responsibilities) of Holdings in the form attached as
Annex I hereto, certifying that Holdings and its Subsidiaries, on a consolidated
basis, after giving effect to the Transactions, are solvent.

 

2.The Specified Merger Agreement Representations and the Specified
Representations shall be true and correct in all material respects on the
Closing Date (unless such Specified Representations and Specified Merger
Agreement Representations relate to an earlier date, in which case, such
Specified Representations and Specified Merger Agreement Representations shall
have been true and correct in all material respects as of such earlier date);
provided that the foregoing materiality qualifier shall not be applicable to any
representations qualified or modified by materiality; provided, further, that to
the extent any Specified Representation is qualified by or subject to a
“material adverse effect”, “material adverse change” or similar term or
qualification, the definition thereof shall be the definition of “Material
Adverse Effect” (as defined in the Merger Agreement) for purposes of the making
or deemed making of such Specified Representation on or as of the Closing Date
(or any date prior thereto).

 

3.Prior to or substantially concurrently with the funding of the initial
borrowings under the Term Facility contemplated by the Commitment Letter, Merger
Sub shall have received the Equity Contributions in accordance with their terms.

 

4.Substantially concurrently with the funding of the initial borrowings under
the Term Facility, the Acquisition shall be consummated in accordance with the
terms of the Agreement and Plan of Merger with respect to the Acquisition
(together with the exhibits and disclosure schedules thereto, the “Merger
Agreement”), dated as of September 7, 2018, among Holdings, Buyer, Intermediate
Holdings, Merger Sub, Industrea Merger Sub, the Target, and PGP Investors, LLC,
a Delaware limited liability company, solely in its capacity as the initial
Holder Representative thereunder, but without giving effect to any amendments,
waivers or consents by Holdings or the Borrower that are materially adverse to
the interests of the Initial Lenders or the Lead Arrangers in their respective
capacities as such without the consent of the Lead Arrangers, such consent not
to be unreasonably withheld, delayed or conditioned (it being understood that
(a) any decrease in the purchase price shall not be materially adverse to the
interests of the Initial Lenders or the Lead Arrangers so long as such decrease
is allocated (i) first, to reduce the Equity Contributions and/or the Buyer
Trust Funds (as determined by the Buyer) such that the Equity Contributions,
together with the Buyer Trust Funds and Rollover Equity, represents the Minimum
Equity Contribution Percentage, and (ii) thereafter, to reduce the Equity
Contributions and Buyer’s Trust Funds (as determined by the Buyer) and the Term
Facility on a pro rata, dollar-for-dollar basis, (b) any increase in the
purchase price shall not be materially adverse to the Initial Lenders or the
Lead Arrangers so long as such increase is funded by amounts permitted to be
drawn under the Term Facility or the Equity Contributions (without reducing the
percentage otherwise required to be contributed pursuant to the definition
thereof) and (c) any amendment or modification of the definition of “Material
Adverse Effect” (as defined in the Merger Agreement as in effect on the date
hereof) shall be deemed to be materially adverse to the interests of the Initial
Lenders or the Lead Arrangers).

 

 Conditions     Exhibit C – Page 1 

 

 

5.The Refinancing shall have been consummated substantially concurrently with
the initial borrowings under the Term Facility.

 

6.The execution and delivery by the parties thereto of the definitive credit
documentation in connection with the ABL Facility consistent in all material
respects with the terms set forth in the ABL Commitment Letter (as in effect on
the date hereof) shall have occurred, and the ABL Facility shall be effective.

 

7.Since the date of the Merger Agreement, there shall not have occurred a
Material Adverse Effect on the Target.

 

8.The Lead Arrangers shall have received (a) an audited consolidated balance
sheet and audited consolidated statements of income, stockholders’ equity and
cash flows of the Target as of the end of and for the fiscal years ended on or
about October 31, 2015, October 31, 2016 and October 31, 2017 and each
subsequent fiscal year ended at least 90 days prior to the Closing Date, (b)
unaudited consolidated balance sheets and related statements of income and cash
flows of the Target for the fiscal quarters ended on or about April 30, 2018 and
each subsequent fiscal quarter ended at least 45 days prior to the Closing Date
(or, if such fiscal quarter is the last fiscal quarter of a fiscal year, 90 days
prior to the Closing Date) and (c) a pro forma consolidated balance sheet and
related pro forma statement of income of Holdings as of the last day of and for
the four fiscal quarters ended on the last date for which financial statements
pursuant to clause (b) were most recently required (the “Pro Forma Financial
Statements”), prepared after giving effect to the Transactions as if the
Transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of the statement of income). The
information described under clauses (a), (b) and (c) of this paragraph 8 shall
be defined as the “Required Financial Statements.”

 

9.Subject to the provisions of the Intercreditor Agreement, all documents and
instruments necessary to establish that the Agent will have perfected security
interests (subject to liens permitted under the relevant Credit Documentation)
in the Collateral under the Term Facility shall have been executed (to the
extent applicable) and delivered to the applicable Agent and, if applicable, be
in proper form for filing.

 

10.All (a) fees required to be paid on the Closing Date pursuant to the Fee
Letter and (b) expenses required to be paid on the Closing Date pursuant to the
Commitment Letter (in the case of this clause (b), to the extent invoiced at
least 3 business days prior to the Closing Date or such later date to which the
Borrower may agree), shall, in each case, have been paid (which amounts may be
offset against the proceeds of the Term Facility).

 

11.The Agents shall have received, at least 3 business days prior to the Closing
Date, all documentation and other information required by regulatory authorities
with respect to the Loan Parties under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
PATRIOT Act (including, without limitation, the Beneficial Ownership
Certification), that has been reasonably requested by any Initial Lender at
least 10 business days in advance of the Closing Date.

 

 Conditions     Exhibit C – Page 2 

 

 

12.The Lead Arrangers shall have been afforded a period (the “Marketing Period”)
of at least 15 consecutive Business Days (as defined in the Merger Agreement)
(ending no later than the business day immediately prior to the Closing Date)
commencing upon delivery of the Required Bank Information (as defined below) to
syndicate the Term Facility; provided, that (a) (1) the Marketing Period shall
not be deemed to have commenced if, prior to the completion of such fifteen (15)
consecutive Business Day period, (i) the Target’s independent accountants shall
have withdrawn their audit opinion with respect to any of the Required Financial
Information, in which case, the Marketing Period shall not be eligible to
commence (and, for the avoidance of doubt, shall be deemed not to have
commenced) unless and until a new audit opinion (without material
qualifications), prepared in accordance with the PCAOB, is issued with respect
thereto by the Target’s independent accountants, or (ii) the Target shall have
announced any intention to restate any financial statements or financial
information included in the Required Financial Information, in which case the
Marketing Period shall not be eligible to commence unless and until such
restatement has been completed and the relevant Required Financial Information
has been amended or the Target has reasonably determined that no restatement
shall be required and (2) the delivery of additional financial statements
(whether or not such additional financial statements constitute Required
Financial Statements) shall not cause the Marketing Period to restart once it
has begun and once the Marketing Period has commenced upon the delivery of the
Required Bank information (as determined on the date of such delivery), no such
additional financial information shall be required to be delivered to satisfy
completion of the Marketing Period, and (b) (1) such Marketing Period shall not
include November 21, 2018 or November 23, 2018 and (2) if the Marketing Period
shall not have been completed on or prior to December 21, 2018, then such
Marketing Period shall not commence until January 7, 2019.

 

If the Borrower shall in good faith reasonably believe that it has delivered the
Required Bank Information, the Borrower may deliver to the Lead Arrangers
written notice to that effect (stating when the Borrower believes it completed
any such delivery), in which case the Borrower shall be deemed to have delivered
such Required Bank Information on the date specified in such notice and the
Marketing Period shall be deemed to have commenced on the date specified in such
notice, unless the Lead Arrangers in good faith reasonably believe that the
Borrower has not completed delivery of such Required Bank Information and,
within two Business Days (as defined in the Merger Agreement) after their
receipt of such notice from the Borrower, the Lead Arrangers deliver a written
notice to the Borrower to that effect (stating with specificity what Required
Bank Information the Borrower has not delivered) (provided that, it is
understood that the delivery of such written notice from the Lead Arrangers or
the Borrower’s failure to deliver a notice that the Borrower delivered the
Required Bank Information, in each case, will not prejudice the Borrower’s right
to assert that the Required Bank Information has been delivered); provided
further that in the event that it is determined that the delivery of the
Required Bank Information was complete on the date stated in the initial notice
from the Borrower, the Marketing Period shall continue to be deemed to have
commenced on such date.

 

For purposes of this paragraph 12, the term “Required Bank Information” shall
mean (a) the Required Financial Statements and (b) all other financial and
business information regarding the Target and its subsidiaries and customarily
delivered by a borrower and necessary for the preparation of a customary
confidential information memorandum for senior secured term loan financings of
this nature (it being understood and agreed that such information shall not
include any information customarily provided by an investment bank in the
preparation of such a confidential information memorandum).

 

 Conditions     Exhibit C – Page 3 

 

 

Annex I to Exhibit C

 

FORM OF SOLVENCY CERTIFICATE

 

[●][●], 2018

 

This Solvency Certificate is being executed and delivered pursuant to Section
[●] of that certain [●]1, (the “Credit Agreement”; the terms defined therein
being used herein as therein defined).

 

I, [●], the [Chief Financial Officer/equivalent officer] of Holdings, in such
capacity and not in an individual capacity, hereby certify as follows:

 

1.I am generally familiar with the businesses and assets of Holdings and its
Subsidiaries, taken as a whole, and am duly authorized to execute this Solvency
Certificate on behalf of the [Borrower Representative] pursuant to the Credit
Agreement; and

 

2.As of the date hereof and after giving effect to the Transactions and the
incurrence of the indebtedness and obligations being incurred in connection with
the Credit Agreement and the Transactions, that, (i) the sum of the debt
(including contingent liabilities) of Holdings and its Subsidiaries, taken as a
whole, does not exceed the fair value of the assets (on a going concern basis)
of Holdings and its Subsidiaries, taken as a whole, (ii) the present fair
saleable value of the assets of Holdings and its Subsidiaries, taken as a whole,
is not less than the amount that will be required the probable liabilities
(including contingent liabilities) of Holdings and its Subsidiaries, taken as a
whole, on their debts as they become absolute and matured, (iii) the capital of
Holdings and its Subsidiaries, taken as a whole, is not unreasonably small in
relation to the business of Holdings and its Subsidiaries, taken as a whole,
contemplated as of the date hereof; and (iv) Holdings and its Subsidiaries,
taken as a whole, do not intend to incur, or believe that they will incur, debts
(including current obligations and contingent liabilities) beyond their ability
to pay such debt as they mature in the ordinary course of business. For the
purposes hereof, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

[Remainder of page intentionally left blank]

 



 

1 Describe Credit Agreement. 

 

 Conditions     Annex I to Exhibit C – Page 1 

 

 

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

  By:  



  Name:  [●]   Title:  [Chief Financial Officer/equivalent officer]

 

 Conditions     Annex I to Exhibit C – Page 2 

